



Exhibit 10.1








SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
NEXTERA ENERGY OPERATING PARTNERS, LP
A Delaware Limited Partnership
Dated as of
August 4, 2017






--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I
 
DEFINITIONS
 
 
 
 
Section 1.1
Definitions
1
Section 1.2
Construction
18
 
 
 
 
ARTICLE II
 
ORGANIZATION
 
 
 
 
Section 2.1
Formation
19
Section 2.2
Name
19
Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices
19
Section 2.4
Purpose and Business
19
Section 2.5
Powers
20
Section 2.6
Term
20
Section 2.7
Title to Partnership Assets
20
 
 
 
 
ARTICLE III
 
RIGHTS OF LIMITED PARTNERS
 
 
 
 
Section 3.1
Limitation of Liability
21
Section 3.2
Management of Business
21
Section 3.3
Rights of Limited Partners
21
 
 
 
 
ARTICLE IV
 
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS
 
 
 
 
Section 4.1
Certificates
21
Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates
22
Section 4.3
Record Holders
23
Section 4.4
Transfer Generally
23
Section 4.5
Registration and Transfer of Limited Partner Interests
24
Section 4.6
Transfer of the General Partner’s General Partner Interest
25
Section 4.7
Restrictions on Transfers
25
 
 
 
 
ARTICLE V
 
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
 
 
 
 
Section 5.1
Capital Contributions
27



i

--------------------------------------------------------------------------------





Section 5.2
Interest and Withdrawal
27
Section 5.3
Capital Accounts
27
Section 5.4
Issuances of Additional Partnership Interests
28
Section 5.5
Issuances of Securities by NEE Partners
29
Section 5.6
Unit Option Plans
30
Section 5.7
Limited Preemptive Right
32
Section 5.8
Splits and Combinations
32
Section 5.9
Redemption, Repurchase or Forfeiture of NEE Partners Common Units
33
Section 5.10
Fully Paid and Non-Assessable Nature of Limited Partner Interests
33
Section 5.11
Establishment of Series A Preferred Units
33
 
 
 
 
ARTICLE VI
 
ALLOCATIONS AND DISTRIBUTIONS
 
 
 
 
Section 6.1
Allocations for Capital Account Purposes
42
Section 6.2
Allocations for Tax Purposes
46
Section 6.3
Requirement and Characterization of Distributions; Distributions to Record
Holders
46
Section 6.4
Distributions and Payments of Available Cash from Operating Surplus
47
Section 6.5
Distributions of Available Cash from Capital Surplus
47
Section 6.6
Adjustment of Minimum Quarterly Distribution
47
 
 
 
 
ARTICLE VII
 
MANAGEMENT AND OPERATION OF BUSINESS
 
 
 
 
Section 7.1
Management
48
Section 7.2
Certificate of Limited Partnership
50
Section 7.3
Restrictions on the General Partner’s Authority to Sell Assets of the
Partnership Group
50
Section 7.4
Reimbursement of the General Partner
51
Section 7.5
Outside Activities
51
Section 7.6
Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members
52
Section 7.7
Indemnification
53
Section 7.8
Liability of Indemnitees
55
Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties
55
Section 7.10
Other Matters Concerning the General Partner
58
Section 7.11
Purchase or Sale of Partnership Interests
58
Section 7.12
Reliance by Third Parties
58
 
 
 
 
ARTICLE VIII
 
BOOKS, RECORDS, ACCOUNTING AND REPORTS
 
 
 
 
Section 8.1
Records and Accounting
59
Section 8.2
Fiscal Year
59



ii

--------------------------------------------------------------------------------





 
 
 
 
ARTICLE IX
 
TAX MATTERS
 
 
 
 
Section 9.1
Tax Returns and Information
59
Section 9.2
Tax Characterization.
60
Section 9.3
Tax Elections
60
Section 9.4
Tax Controversies
60
Section 9.5
Withholding
60
Section 9.6
Direction of Manager
61
 
ARTICLE X
 
ADMISSION OF PARTNERS
 
 
 
 
Section 10.1
Admission of Limited Partners
61
Section 10.2
Admission of Successor General Partner
62
Section 10.3
Amendment of Agreement and Certificate of Limited Partnership
62
 
 
 
 
ARTICLE XI
 
WITHDRAWAL OR REMOVAL OF PARTNERS
 
 
 
 
Section 11.1
Withdrawal of the General Partner
62
Section 11.2
Removal of the General Partner
63
Section 11.3
Withdrawal of Limited Partners
64
 
 
 
 
ARTICLE XII
 
DISSOLUTION AND LIQUIDATION
 
 
 
 
Section 12.1
Dissolution
64
Section 12.2
Continuation of the Business of the Partnership After Dissolution
65
Section 12.3
Liquidator
65
Section 12.4
Liquidation
66
Section 12.5
Cancellation of Certificate of Limited Partnership
66
Section 12.6
Return of Contributions
66
Section 12.7
Waiver of Partition
67
Section 12.8
Capital Account Restoration
67
 
 
 
 
ARTICLE XIII
 
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
 
 
 
 
Section 13.1
Amendments to be Adopted Solely by the General Partner
67
Section 13.2
Amendment Procedures
69
Section 13.3
Amendment Requirements
69
Section 13.4
Special Meetings
70



iii

--------------------------------------------------------------------------------





Section 13.5
Notice of a Meeting
70
Section 13.6
Record Date
71
Section 13.7
Postponement and Adjournment
71
Section 13.8
Waiver of Notice; Approval of Meeting
71
Section 13.9
Quorum and Voting
71
Section 13.10
Conduct of a Meeting
72
Section 13.11
Action Without a Meeting
72
Section 13.12
Right to Vote and Related Matters
73
 
 
 
 
ARTICLE XIV
 
MERGER, CONSOLIDATION OR CONVERSION
 
 
 
 
Section 14.1
Authority
73
Section 14.2
Procedure for Merger, Consolidation or Conversion
73
Section 14.3
Approval by Limited Partners
75
Section 14.4
Certificate of Merger or Certificate of Conversion
77
Section 14.5
Effect of Merger, Consolidation or Conversion
77
 
ARTICLE XV
 
CLASS B, SERIES 1 LIMITED PARTNER INTERESTS
 
 
 
 
Section 15.1
Coordination with Other Articles
78
Section 15.2
Designations, Preferences, Rights, Powers and Duties
80
Section 15.3
Amendment, Supplement and Waiver
83
Section 15.4
No Third-Party Beneficiaries
84
 
 
 
 
ARTICLE XVI
 
CLASS B, SERIES 2 LIMITED PARTNER INTERESTS
 
 
 
 
Section 16.1
Coordination with Other Articles
84
Section 16.2
Designations, Preferences, Rights, Powers and Duties
85
Section 16.3
Amendment, Supplement and Waiver
89
Section 16.4
No Third-Party Beneficiaries
89
 
 
 
 
ARTICLE XVII
 
GENERAL PROVISIONS
 
 
 
 
Section 17.1
Addresses and Notices; Written Communications
89
Section 17.2
Further Action
90
Section 17.3
Binding Effect
90
Section 17.4
Integration
90
Section 17.5
Creditors
90
Section 17.6
Waiver
90
Section 17.7
Third-Party Beneficiaries
90



iv

--------------------------------------------------------------------------------





Section 17.8
Counterparts
91
Section 17.9
Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by Jury
91
Section 17.10
Invalidity of Provisions
92
Section 17.11
Consent of Partners
92
Section 17.12
Facsimile and Email Signatures
92







v

--------------------------------------------------------------------------------






         SECOND AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF NEXTERA ENERGY OPERATING PARTNERS, LP
THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF NEXTERA
ENERGY OPERATING PARTNERS, LP dated as of August 4, 2017, is entered into by and
between NextEra Energy Operating Partners GP, LLC, a Delaware limited liability
company, as the General Partner, NextEra Energy Equity Partners, LP, a Delaware
limited partnership, and NextEra Energy Partners, LP, a Delaware limited
partnership, together with any other Persons who become Partners in the
Partnership or parties hereto as provided herein. In consideration of the
covenants, conditions and agreements contained herein, the parties hereto hereby
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by the items described in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6). The foregoing definition of Adjusted
Capital Account is intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
The “Adjusted Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Adjusted Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“ Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.3(d).
“ Affiliate” means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“ Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).


1

--------------------------------------------------------------------------------





“ Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution and, in the case of
an Adjusted Property, the fair market value of such Adjusted Property on the
date of the revaluation event as described in Section 5.3(d), in both cases as
determined by the General Partner. The General Partner shall use such method as
it determines to be appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to the Partnership in a single or integrated
transaction among each separate property on a basis proportional to the fair
market value of each Contributed Property.
“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of NextEra Energy Operating Partners, LP, as it may be amended,
supplemented or restated from time to time.
 
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest,
(b) any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)     the sum of:
(i)    all cash and cash equivalents of the Partnership Group (or the
Partnership’s proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not wholly owned) on hand at the end of such Quarter;
(ii)    all Unreturned Excess Funds; and
(iii)    if the General Partner so determines, all or any portion of additional
cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand on the date of determination of Available
Cash with respect to such Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Quarter, less
(b)     the amount of any cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to:
(i)    provide for the proper conduct of the business of the Partnership Group,
including reserves for expected debt service requirements and future capital
expenditures, subsequent to such Quarter;
(ii)    comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject; and


2

--------------------------------------------------------------------------------





(iii)    provide funds for distributions under Section 5.11(b)(i), Section 6.4
or Section 6.5 in respect of any one or more of the next four Quarters, less
(c)    the amount of any Construction Contributions that would otherwise
constitute Available Cash;
provided, however, that the General Partner may not establish cash reserves
pursuant to subclause (b)(iii) above if the effect of such reserves would be
that the Partnership is unable to distribute the Minimum Quarterly Distribution
on all Common Units with respect to such Quarter; and, provided further, that
disbursements made by a Group Member or cash reserves established, increased or
reduced after the end of such Quarter but on or before the date of determination
of Available Cash with respect to such Quarter shall be deemed to have been
made, established, increased or reduced, for purposes of determining Available
Cash, within such Quarter if the General Partner so determines.
Notwithstanding the foregoing, “Available Cash” shall not include any proceeds
received pursuant to the purchase of or contribution of cash in exchange for any
Series A Preferred Units or Series A Parity Securities issued in accordance with
Section 5.11 and with respect to the Quarter in which the Liquidation Date
occurs and any subsequent Quarter shall equal zero.
“ Board of Directors” means the board of directors of NEE Partners.
“ Book-Tax Disparity” means, with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.3 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Florida shall not be regarded as a Business Day.
“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.3. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“ Capital Contribution” means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner or (b) current distributions that a Partner is entitled to receive but
otherwise waives.


3

--------------------------------------------------------------------------------





“ Capital Improvement” means (a) the acquisition (through an asset acquisition,
merger, stock acquisition or other form of investment), (b) the construction or
development of new capital assets by a Group Member, (c) the replacement or
expansion of, or addition or improvement to, existing capital assets by a Group
Member or (d) a capital contribution by a Group Member to a Person that is not a
Subsidiary in which a Group Member has, or after such Capital Contribution will
have, directly or indirectly, an equity interest, to fund such Group Member’s
pro rata share of the cost of the acquisition, construction, development,
replacement or expansion of, or addition or improvement to, capital assets by
such Person, in each case if and to the extent such acquisition, construction,
development, replacement, expansion, addition or improvement is made to increase
over the long-term, the operating capacity, operating income or operating cash
flow of the Partnership Group, in the case of clauses (a), (b) and (c), or such
Person, in the case of clause (d), from the operating capacity or operating
income of the Partnership Group or such Person, as the case may be, existing
immediately prior to such acquisition, construction, development, replacement,
expansion, addition, improvement or Capital Contribution. For purposes of this
definition, “long-term” generally refers to a period of not less than twelve
months.
“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in Section 6.3(a).
“Cash Sweep and Credit Support Agreement” means the Amended and Restated Cash
Sweep and Credit Support Agreement, dated as of August 4, 2017, between the
Partnership and NextEra Energy Resources, LLC, as amended or supplemented from
time to time.
“Cash Sweep Withdrawals” has the meaning set forth in the Cash Sweep and Credit
Support Agreement.
“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such property and (b) with respect to any other
Partnership property, the adjusted basis of such property for federal income tax
purposes, all as of the time of determination; provided that the Carrying Value
of any property shall be adjusted from time to time in accordance with
Sections 5.3(d) and to reflect changes, additions or other adjustments to the
Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct to the Partnership or any Limited Partner in the General
Partner’s capacity as a general partner of the Partnership.
      “Certificate” means a certificate in such form (including global form if
permitted by applicable rules and regulations) as may be adopted by the General
Partner and issued by the Partnership evidencing ownership of one or more
classes of Partnership Interests. The initial form of certificate approved by
the General Partner for the Common Units is attached as


4

--------------------------------------------------------------------------------





Exhibit A to this Agreement. The initial form of certificate approved by the
General Partner for the Series A Preferred Units is attached as Exhibit B to
this Agreement.
“ Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“ Closing Date” means July 1, 2014, the closing date of the Initial Public
Offering.
“ Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Commences Commercial Service” means the date upon which a Capital Improvement
is first put into commercial service by a Group Member following completion of
construction, replacement, improvement or expansion and testing, as applicable.
“ Commission” means the United States Securities and Exchange Commission.
“ Common Unit” means a Limited Partner Interest having the rights and
obligations specified with respect to Common Units in this Agreement. The term
“Common Unit” does not refer to or include, prior to its conversion into a
Common Unit pursuant to the terms hereof, any Series A Preferred Unit.
“ Conflicts Committee” means a committee of the Board of Directors composed of
two or more directors, each of whom (a) is not an officer or employee of the NEE
Partners General Partner or NEE Partners, (b) is not an officer, director or
employee of any Affiliate of the NEE Partners General Partner or NEE Partners,
(c) is not a holder of any ownership interest in the NEE Partners General
Partner or its Affiliates, including NEE Partners, or the Partnership Group
other than (i) NEE Partners Common Units and (ii) awards that are granted to
such director in his capacity as a director under any long-term incentive plan,
equity compensation plan or similar plan implemented by the NEE Partners General
Partner or NEE Partners and (d) is determined by the Board of Directors to be
independent under the independence standards, established by the Exchange Act
and the rules and regulations of the Commission thereunder and by the National
Securities Exchange on which the NEE Partners Common Units are listed or
admitted to trading (or if no such National Securities Exchange, the New York
Stock Exchange), for directors who serve on an audit committee of a board of
directors.
“ Construction Contributions” means cash or cash equivalents contributed to any
Group Member by an Affiliate of the General Partner (other than any Group
Member) for the purpose of funding construction costs or related expenses of any
Group Member (or other Person that is not a Subsidiary of a Group Member, as
contemplated in the definition of “Capital Improvement”).


5

--------------------------------------------------------------------------------





“ Construction Debt” means debt incurred to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on other
Construction Debt or (c) distributions on Construction Equity.
“ Construction Equity” means equity issued to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on Construction
Debt or (c) distributions on other Construction Equity.
“ Construction Period” means the period beginning on the date that a Group
Member (or other Person that is not a Subsidiary of a Group Member, as
contemplated in the definition of “Capital Improvement”) enters into a binding
obligation to commence a Capital Improvement and ending on the earlier to occur
of the date that such Capital Improvement Commences Commercial Service and the
date that the Group Member abandons or disposes of such Capital Improvement.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed or deemed
contributed to the Partnership. Once the Carrying Value of a Contributed
Property is adjusted pursuant to Section 5.3(d), such property or other asset
shall no longer constitute a Contributed Property, but shall be deemed an
Adjusted Property.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act,
6 Del C. Section 17-101, et seq., as amended, supplemented or restated from time
to time, and any successor to such statute.
“ Departing General Partner” means a former general partner from and after the
effective date of any withdrawal or removal of such former general partner
pursuant to Section 11.1 or Section 11.2.
“Depreciation” means, for each taxable period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such taxable year for U.S. federal income tax purposes,
except that if the Carrying Value of an asset differs from its adjusted basis
for U.S. federal income tax purposes, Depreciation shall be an amount which
bears the same ratio to such beginning Carrying Value as the U.S. federal income
tax depreciation, amortization or other cost recovery deduction for such taxable
period bears to such beginning adjusted tax basis; provided, however, that if
the adjusted basis for U.S. federal income tax purposes of an asset is zero,
Depreciation shall be determined with reference to such beginning Carrying Value
using any reasonable method selected by the General Partner in accordance with
Treasury Regulation 1.704-3.
“ Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests; provided, however, that a Partnership


6

--------------------------------------------------------------------------------





Interest relating to, convertible into or exchangeable for another Partnership
Interest shall not be a Derivative Partnership Interest.
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).
“Equity Plan” means any unit or equity purchase plan, restricted unit or equity
plan or other similar equity compensation plan now or hereafter adopted by NEE
Partners or the NEE Partners General Partner.
“ Event of Withdrawal” has the meaning given such term in Section 11.1(a).
“ Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“ Exchange Agreement” means the Exchange Agreement, dated as of July 1, 2014,
among NEE Partners, the NEE Partners General Partner, NEE Equity and the
Partnership.
“Expansion Capital Expenditures” means cash expenditures for Capital
Improvements. Expansion Capital Expenditures shall include interest (including
periodic net payments under related interest rate swap agreements) and related
fees paid during the Construction Period on Construction Debt. Where cash
expenditures are made in part for Expansion Capital Expenditures and in part for
other purposes, the General Partner shall determine the allocation between the
amounts paid for each.
“ General Partner” means NextEra Energy Operating Partners GP, LLC, a Delaware
limited liability company, and its successors and permitted assigns that are
admitted to the Partnership as general partner of the Partnership, in their
capacity as general partner of the Partnership (except as the context otherwise
requires). The General Partner is the sole general partner of the Partnership
and the holder of the General Partner Interest.
      “General Partner Interest” means the non-economic management interest of
the General Partner in the Partnership (in its capacity as general partner
without reference to any Limited Partner Interest), which includes any and all
rights, powers and benefits to which the General Partner is entitled as provided
in this Agreement, together with all obligations of the General Partner to
comply with the terms and provisions of this Agreement. The General Partner
Interest does not include any rights to ownership or profits or losses or any
rights to receive distributions from operations or upon the liquidation or
winding-up of the Partnership.
“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.
“Group” means two or more Persons that with or through any of their respective
Affiliates or Associates, have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons),


7

--------------------------------------------------------------------------------





exercising investment power or disposing of any Partnership Interests with any
other Person that beneficially owns, or whose Affiliates or Associates
beneficially own, directly or indirectly, Partnership Interests.
“Group Member” means a member of the Partnership Group.
“ Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of a Group Member to fluctuations in interest rates,
commodity prices, basis differentials or currency exchange rates in their
operations or financing activities and not for speculative purposes.
“IDR Fee” has the meaning given such term in the Management Services Agreement.
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) any
Group Member, the General Partner or any Departing General Partner or (ii) any
Affiliate of any Group Member, the General Partner or any Departing General
Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as a manager, managing member, general partner,
director, officer, fiduciary or trustee of another Person owing a fiduciary duty
to any Group Member; provided that a Person shall not be an Indemnitee by reason
of providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, and (f) any Person the General Partner designates as an “Indemnitee”
for purposes of this Agreement because such Person’s status, service or
relationship exposes such Person to potential claims, demands, suits or
proceedings relating to the Partnership Group’s business and affairs.
“ Initial Common Units” means the Common Units outstanding on the Closing Date.
“ Initial Limited Partners” means NEE Equity and NEE Partners.
 “Initial Public Offering” means the initial offering and sale of NEE Partners
Common Units to the public, as described in the IPO Registration Statement.


8

--------------------------------------------------------------------------------





“Initial Unit Price” means (a) with respect to the Common Units, the initial
public offering price per NEE Partners Common Unit at which the NEE Partners
Common Units were first offered to the public for sale as set forth on the cover
page of the IPO Prospectus or (b) with respect to any other class or series of
Units, the price per Unit at which such class or series of Units is initially
sold by the Partnership, as determined by the General Partner, in each case
adjusted as the General Partner determines to be appropriate to give effect to
any distribution, subdivision or combination of Units.
“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) sales of equity interests of any Group Member to anyone other
than the Partnership Group; (c) sales or other voluntary or involuntary
dispositions of any assets of any Group Member other than (i) sales or other
dispositions of inventory, accounts receivable and other assets in the ordinary
course of business and (ii) sales or other dispositions of assets as part of
normal retirements or replacements; and (d) Capital Contributions received by
the Partnership Group.
“ IPO Prospectus” means the final prospectus relating to the Initial Public
Offering dated June 26, 2014 and filed by NEE Partners with the Commission
pursuant to Rule 424 under the Securities Act on June 29, 2014.
“IPO Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-196099), as amended, filed by NEE Partners with the Commission under the
Securities Act to register the offering and sale of the NEE Partners Common
Units in the Initial Public Offering.
“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
“ Limited Partner” means, unless the context otherwise requires, each Person
that becomes a Limited Partner pursuant to the terms of this Agreement, in each
case, in such Person’s capacity as a limited partner of the Partnership.
“Limited Partner Interest” means an interest of a Limited Partner in the
Partnership, which may be evidenced by Series A Preferred Units, Common Units or
other Partnership Interests (including the Class B, Series 1 Limited Partner
Interest and the Class B, Series 2 Limited Partner Interest, but other than a
General Partner Interest) or a combination thereof (but excluding Derivative
Partnership Interests), and includes any and all benefits to which such Limited
Partner is entitled as provided in this Agreement, together with all obligations
of such Limited Partner pursuant to the terms and provisions of this Agreement.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
Section 12.2, the date on which the applicable time period during which the
holders of Outstanding Units have the right to elect to


9

--------------------------------------------------------------------------------





continue the business of the Partnership has expired without such an election
being made and (b) in the case of any other event giving rise to the dissolution
of the Partnership, the date on which such event occurs.
“ Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
“Management Services Agreement” means the Second Amended and Restated Management
Services Agreement, dated as of August 4, 2017, among NEE Partners, the
Partnership, the General Partner and NEE Management.
“ Manager” has the meaning set forth in the Management Services Agreement.
      “Maintenance Capital Expenditure” means cash expenditures, including
expenditures for (a) the acquisition (through an asset acquisition, merger,
stock acquisition or other form of investment) by any Group Member of existing
assets or assets under construction, (b) the construction or development of new
capital assets by a Group Member, (c) the replacement or expansion of, or
addition or improvement to, existing capital assets by a Group Member or (d) a
capital contribution by a Group Member to a Person that is not a Subsidiary in
which a Group Member has, or after such Capital Contribution will have, directly
or indirectly, an equity interest, to fund such Group Member’s pro rata share of
the cost of the acquisition, construction, development, replacement or expansion
of, or addition or improvement to, capital assets by such Person, in each case
if and to the extent such acquisition, construction, development, replacement,
expansion, addition or improvement is made to maintain over the long-term, the
operating capacity, operating income or operating cash flow of the Partnership
Group, in the case of clauses (a), (b) and (c), or such Person, in the case of
clause (d). For purposes of this definition, “long-term” generally refers to a
period of not less than twelve months.
“Market Value” means the fair market value of a NEE Partners Common Unit, which
shall be determined as of any date of determination as follows:
(a)    If on such date of determination the NEE Partners Common Units are listed
on the National Securities Exchange, or are publicly traded on another
established securities market (a “Securities Market”), the Market Value of a NEE
Partners Common Units shall be the closing price of the NEE Partners Common Unit
on the trading day immediately preceding such date of determination as reported
on such National Securities Exchange or such Securities Market (provided that,
if there is more than one such National Securities Exchange or Securities
Market, a committee of, and designated from time to time by resolution of, the
Board of Directors shall designate the appropriate National Securities Exchange
or Securities Market for purposes of the Market Value determination). If there
is no such reported closing price on the trading day immediately preceding such
date of determination, the Fair Market Value of a NEE Partners Common Unit shall
be the closing price of the NEE Partners Common Unit on the next preceding day
on which any sale of NEE Partners Common Units shall have been reported on such
National Securities Exchange or such Securities Market.


10

--------------------------------------------------------------------------------





(b)    If on such date of determination the NEE Partners Common Units are not
listed on a National Securities Exchange or publicly traded on a Securities
Market, the Market Value of a NEE Partners Common Unit shall be the value of the
NEE Partners Common Unit on such date of determination as determined by a
committee of, and designated from time to time by resolution of, the Board of
Directors by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.
“ Merger Agreement” has the meaning given such term in Section 14.1.
“ Minimum Quarterly Distribution” means $0.1875 per Unit per Quarter, subject to
adjustment in accordance with Section 6.6.
“ MSA Payments” means all payment obligations of any Group Member or NEE
Partners under the Management Services Agreement other than the portion of any
IDR Fee payments made to NEE Management relating to cash distributions paid
during the Construction Period on Construction Equity.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).
“NEE” means NextEra Energy, Inc., a Florida corporation.
“NEE Equity” means NextEra Energy Equity Partners, LP, a Delaware limited
partnership.
“ NEE Management” means NextEra Energy Management Partners, LP, a Delaware
limited partnership.
      “NEE Partners” means NextEra Energy Partners, LP, a Delaware limited
partnership.
“ NEE Partners Common Units” means limited partner interests in NEE Partners
having the rights and obligations specified with respect to “Common Units” in
the NEE Partners Partnership Agreement.
“NEE Partners General Partner” means NextEra Energy Partners GP, Inc., a
Delaware corporation, and its successors and permitted assigns that are admitted
to NEE Partners as general partner of NEE Partners, in their capacity as general
partner of NEE Partners (except as the context otherwise requires).
“ NEE Partners Partnership Agreement” means the Second Amended and Restated
Limited Partnership Agreement of NEE Partners, as the same may be amended,
supplemented or restated from time to time.
“NEE Partners Partnership Interest” has the meaning of “Partnership Interest”
set forth in the NEE Partners Partnership Agreement.


11

--------------------------------------------------------------------------------





“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property or other consideration reduced by any Liabilities
either assumed by the Partnership upon such contribution or to which such
property or other consideration is subject when contributed and (b) in the case
of any property distributed to a Partner by the Partnership, the Partnership’s
Carrying Value of such property (as adjusted pursuant to Section 5.3(d)) at the
time such property is distributed, reduced by any Liabilities either assumed by
such Partner upon such distribution or to which such property is subject at the
time of distribution, in either case as determined and required by the Treasury
Regulations promulgated under Section 704(b) of the Code.
“ Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.3(b) and shall not include any items specially allocated under
Section 6.1(b).
“ Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.3(b) and shall not include any items specially allocated under
Section 6.1(b).
“ Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.
“ Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).
“Operating Expenditures” means, without duplication, (i) all Partnership Group
cash expenditures (or the Partnership’s proportionate share of expenditures in
the case of Subsidiaries that are not wholly owned), including taxes,
compensation of employees and directors of the Partnership Group, reimbursement
of expenses of the General Partner and its Affiliates, MSA Payments, payments
under the Cash Sweep and Credit Support Agreement (other than the return of
Reserved Cash (as defined therein) to an Affiliate of NEE Operating GP other
than NEE Partners or the Partnership Group), debt service payments (including
principal amortization payments on Project Debt), Maintenance Capital
Expenditures, repayment of Working Capital Borrowings and payments made in the
ordinary course of business under any Hedge Contracts pursuant to sub-clause
(d) of this definition, and (ii) all cash expenditures of NEE Partners,


12

--------------------------------------------------------------------------------





including reimbursement of expenses of its general partner and its Affiliates,
other than federal income taxes payable by NEE Partners, subject to the
following:
(a)    repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of Operating Surplus shall not
constitute Operating Expenditures when actually repaid;
(b)    payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings and Project
Debt shall not constitute Operating Expenditures;
(c)    Operating Expenditures shall not include (i) Expansion Capital
Expenditures, (ii) payment of transaction expenses (including taxes) relating to
Interim Capital Transactions, (iii) distributions to Partners, (iv) repurchases
of Partnership Interests, including repurchases or redemptions of Partnership
Interests under the Exchange Agreement, other than repurchases of NEE Partners
Partnership Interests by NEE Partners to satisfy obligations under employee
benefit plans;
(d)    (i) amounts paid in connection with the initial purchase of a Hedge
Contract shall be amortized over the life of such Hedge Contract and
(ii) payments made in connection with the termination of any Hedge Contract
prior to the expiration of its scheduled settlement or termination date shall be
included in equal quarterly installments over the remaining scheduled life of
such Hedge Contract.
“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,
(a)    the sum of (i) $35.0 million, (ii) all cash receipts (including any Cash
Sweep Withdrawals) of the Partnership Group (or the Partnership’s proportionate
share of cash receipts in the case of Subsidiaries that are not wholly owned)
for the period beginning on the Closing Date and ending on the last day of such
period, but excluding cash receipts from Interim Capital Transactions and the
termination of Hedge Contracts (provided that cash receipts from the termination
of a Hedge Contract prior to its scheduled settlement or termination date shall
be included in Operating Surplus in equal quarterly installments over the
remaining scheduled life of such Hedge Contract), (iii) all cash receipts of the
Partnership Group (or the Partnership’s proportionate share of cash receipts in
the case of Subsidiaries that are not wholly owned) after the end of such period
but on or before the date of determination of Operating Surplus with respect to
such period resulting from Working Capital Borrowings and (iv) the amount of
cash distributions paid during the Construction Period on Construction Equity
and the portion of any IDR Fee payments made to NEE Management relating to such
cash distributions; less
(b)    the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period, (ii) the amount of cash
reserves (or the Partnership’s proportionate share of cash reserves in the case
of Subsidiaries that are not wholly owned) established by the General Partner to
provide funds for future Operating Expenditures and (iii) all Working Capital
Borrowings not repaid within twelve months after having been incurred, or repaid
within such 12-month period with the proceeds of additional Working Capital
Borrowings;


13

--------------------------------------------------------------------------------





provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.
Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
      “Opinion of Counsel” means a written opinion of counsel (who may be
regular counsel to, or the general counsel or other inside counsel of, the
Partnership, NEE Partners, the General Partner or the NEE Partners General
Partner or any of its Affiliates) acceptable to the General Partner or to such
other person selecting such counsel or obtaining such opinion.
“Optionee” means a Person to whom a unit option is granted under any Unit Option
Plan.
“ Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding in the
Register as of the date of determination.
“Partially Adjusted Capital Account Balance” means with respect to any Partner
and any taxable period the Capital Account of such Partner at the beginning of
such period as adjusted for contributions and distributions during such period
and any allocations made pursuant to Section 6.1(b) for such period.
“ Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
“ Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“ Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.
“ Partners” means the General Partner and the Limited Partners; provided,
however, that, for purposes of the provisions of this Agreement relating to the
maintenance of Capital Accounts and the allocation of items of income, gain,
loss, deduction, or credit, the term “Partners” shall not include the General
Partner for so long as the General Partner’s sole interest in the Partnership is
a non-economic interest.
“Partnership” means NextEra Energy Operating Partners, LP, a Delaware limited
partnership.


14

--------------------------------------------------------------------------------





“Partnership Employee” means any employee of the Partnership Group or NEE
Partners or the NEE Partners General Partner.
“Partnership Group” means, collectively, the Partnership and its Subsidiaries.
“ Partnership Interest” means the General Partner Interest and any class or
series of equity interest in the Partnership, which shall include any Limited
Partner Interests but shall exclude any Derivative Partnership Interests.
“ Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“ Percentage Interest” means as of any date of determination (a) as to any
Unitholder with respect to Units (other than with respect to Series A Preferred
Units), as the case may be, the product obtained by multiplying (i) 100% less
the percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of Units (excluding Series A Preferred Units) held by
such Unitholder, as the case may be, by (B) the total number of Outstanding
Units (excluding Series A Preferred Units), and (b) as to the holders of other
Partnership Interests (other than with respect to Series A Preferred Units)
issued by the Partnership in accordance with Section 5.4, the percentage
established as a part of such issuance. The Percentage Interest with respect to
a Series A Preferred Unit shall at all times be zero.
“ Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
      “Plan of Conversion” has the meaning given such term in Section 14.1.
“ Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests, and (c) when used with respect to Series A
Preferred Unitholders, apportioned among all Series A Preferred Unitholders in
accordance with the relative number or percentage of Series A Preferred Units
held by each such Series A Preferred Unitholder.
“ Project Debt” means indebtedness of any of the Partnership’s Subsidiaries that
is the direct or indirect owner or lessee or is intended to become the owner,
lessee or developer of generating, transmission, distribution or other operating
assets, or assets related thereto, or of any other power or energy facility, or
any assets relating to any of the foregoing.
“ Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership that
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.


15

--------------------------------------------------------------------------------





“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.
“ Record Holder” means (a) with respect to any class of Partnership Interests
for which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent and the Register as of the Partnership’s close of business on a particular
Business Day or (b) with respect to other classes of Partnership Interests, the
Person in whose name any such other Partnership Interest is registered in the
Register as of the Partnership’s close of business on a particular Business Day.
“ Register” has the meaning given such term in Section 4.5(a) of this Agreement.
“ Registration Rights Agreement” means the Registration Rights Agreement, dated
as of July 1, 2014, between NEE Partners and NextEra Energy, Inc.
“ Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(b).
“ Right of First Offer Agreement” means the Amended and Restated Right of First
Offer Agreement, dated as of August 4, 2017, among NEE Partners, the Partnership
and NextEra Energy Resources, LLC that provides the Partnership with a right of
first offer to purchase certain assets of NextEra Energy Resources, LLC or
certain of its affiliates offered for sale.
“ Right of First Refusal Agreement” means the Right of First Refusal Agreement,
dated as of August 4, 2017, among NEE Partners, the Partnership and NextEra
Energy Resources, LLC that provides NextEra Energy Resources, LLC with a right
of first refusal to purchase certain assets of the Partnership or certain of its
affiliates offered for sale;
      “Securities Act” means the Securities Act of 1933, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Series A Definitions” means the following definitions in this Agreement:
Available Cash, Certificate, Common Unit, Derivative Partnership Interests,
Limited Partner Interest, Partially Adjusted Capital Account Balance, Percentage
Interest, Pro Rata, Targeted Capital Account Balance, Unit, Unit Majority, and
the additional Series A Preferred Unit definitions set forth in Section 5.11.
“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.
“ Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if such Person,
directly or by one or more Subsidiaries of such Person, or a combination
thereof, controls such partnership on the date hereof; or (c) any other


16

--------------------------------------------------------------------------------





Person (other than a corporation or a partnership) in which such Person, one or
more Subsidiaries of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has the power to elect or direct the
election of a majority of the directors or other governing body of such Person.
“ Surviving Business Entity” has the meaning given such term in Section 14.2(b).
“ Targeted Capital Account Balance” means with respect to any Partner and any
taxable period an amount (which may be either a positive number of a negative
number) equal to the hypothetical distribution such Partner would receive
pursuant to the hypothetical distribution described below, minus the Partner’s
share of Partnership minimum gain determined in accordance with Regulations
Section 1.704-2(g) and Partner’s share of Partner Nonrecourse Debt Minimum Gain.
The hypothetical distribution to a Partner is the amount the Partner would
receive by such Partner if all of the Partnership’s assets were sold for cash
equal to their Carrying Value, all Partnership liabilities were satisfied to the
extent required by their terms (limited with respect to each nonrecourse
liability or Partner Nonrecourse Debt to the Carrying Value of the assets
securing such property) and the proceeds were distributed to the Partners in
accordance with Section 12.4(c).
“ Transaction Documents” means this Agreement, the Group Member Agreement of
each other Group Member, the Management Services Agreement, the Exchange
Agreement, the Right of First Offer Agreement, the Right of First Refusal
Agreement, the Cash Sweep and Credit Support Agreement, and the Registration
Rights Agreement, as each such agreement is amended or supplemented from time to
time.
“ transfer” has the meaning given such term in Section 4.4(a).
“ Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided that, if no such Person is appointed as registrar and transfer
agent for any class of Partnership Interests, the General Partner shall act as
registrar and transfer agent for such class of Partnership Interests.
“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.
“ Unit” means a Partnership Interest that is designated by the General Partner
as a “Unit” and shall include Series A Preferred Units, Common Units, Class B,
Series 1 Units and Class B, Series 2 Units.
     “Unit Majority” means at least a majority of the Outstanding Common Units
(including the Series A Preferred Units as provided in Section 5.11).
“Unit Option Plan” means any unit option plan now or hereafter adopted by the
Partnership, NEE Partners or the NEE Partners General Partner.
“Unitholders” means the Record Holders of Units.
“ Unrealized Gain” means, as of any date of determination, the excess, if any,
attributable to any item of Partnership property, of (a) the fair market value
of such property as of


17

--------------------------------------------------------------------------------





such date (as determined under Section 5.3(d)) over (b) the Carrying Value of
such property as of such date (prior to any adjustment to be made pursuant to
Section 5.3(d) as of such date).
“ Unrealized Loss” means, as of any date of determination, the excess, if any,
attributable to any item of Partnership property, of (a) the Carrying Value of
such property as of such date (prior to any adjustment to be made pursuant to
Section 5.3(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.3(d)).
“ Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Common Unit and any
distributions of cash (or the Net Agreed Value of any distributions in kind) in
connection with the dissolution and liquidation of the Partnership theretofore
made in respect of an Initial Common Unit, adjusted as the General Partner
determines to be appropriate to give effect to any distribution, subdivision or
combination of such Units.
“ Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates from time to time as
an “Unrestricted Person” for purposes of this Agreement.
“Unreturned Excess Funds” means the amount of Cash Sweep Withdrawals that remain
unreturned on the date of determination of Available Cash for such Quarter.
“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
“ Working Capital Borrowings” means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within 12 months from the date of such
borrowings other than from additional Working Capital Borrowings.
Section 1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement. The General Partner has the
power to construe and interpret this Agreement and to act upon any such
construction or interpretation. Any construction or interpretation of this
Agreement by the General Partner and any action taken pursuant thereto and any
determination made by the General Partner in good faith shall, in each case, be
conclusive and binding on all Record Holders and all other Persons for all
purposes.


18

--------------------------------------------------------------------------------





ARTICLE II
ORGANIZATION
Section 2.1    Formation. The General Partner and NEE Equity have formed the
Partnership as a limited partnership pursuant to the provisions of the Delaware
Act. The initial Agreement of Limited Partnership was amended and restated in
its entirety as the First Amended and Restated Agreement of Limited Partnership
of NextEra Energy Operating Partners, LP, dated as of July 1, 2014 (the “First
Amended and Restated LP Agreement”). The General Partner, pursuant to
Section 13.1 of the First Amended and Restated LP Agreement, hereby amends and
restates the First Amended and Restated LP Agreement in its entirety. This
amendment and restatement shall become effective on the date of this Agreement.
Except as expressly provided to the contrary in this Agreement, the rights,
duties, liabilities and obligations of the Partners and the administration,
dissolution and termination of the Partnership shall be governed by the Delaware
Act. All Partnership Interests shall constitute personal property of the record
owner thereof for all purposes.
Section 2.2    Name. The name of the Partnership shall be “NextEra Energy
Operating Partners, LP.” Subject to applicable law, the Partnership’s business
may be conducted under any other name or names as determined by the General
Partner, including the name of the General Partner. The words “Limited
Partnership,” “L.P.,” “Ltd.” or similar words or letters shall be included in
the Partnership’s name where necessary for the purpose of complying with the
laws of any jurisdiction that so requires. The General Partner may change the
name of the Partnership at any time and from time to time and shall notify the
Limited Partners of such change in the next regular communication to the Limited
Partners.
Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 251 Little Falls
Drive, Wilmington, Delaware 19808, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be Corporation Service Company. The principal office of the Partnership
shall be located at 700 Universe Boulevard, Juno Beach, Florida 33408, or such
other place as the General Partner may from time to time designate by notice to
the Limited Partners. The Partnership may maintain offices at such other place
or places within or outside the State of Delaware as the General Partner
determines to be necessary or appropriate. The address of the General Partner
shall be 700 Universe Boulevard, Juno Beach, Florida 33408, or such other place
as the General Partner may from time to time designate by notice to the Limited
Partners.
Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Partnership pursuant to the agreements relating to such business
activity, and (b) do anything necessary or appropriate to the foregoing,
including the making of capital contributions or loans to a Group Member;
provided, however, that, without the prior written consent of the NEE Partners
General Partner, which consent shall be granted or withheld in its sole
discretion, the Partnership and


19

--------------------------------------------------------------------------------





each other Group Member shall not have any power or authority to solicit,
review, respond to or otherwise participate in any request for proposal relating
to, or otherwise engage in, or seek to engage in, the development of: (i) any
wind or solar energy project (other than any off-shore project), (ii) any
natural gas pipeline, or (iii) any utility-scale battery storage facility, in
each case, anywhere in the world, other than those projects described in clauses
(i) through (iii) that are owned or are being developed by a Group Member as of
the date of this Agreement. To the fullest extent permitted by law, the General
Partner shall have no duty or obligation to propose or approve the conduct by
the Partnership of any business and may decline to do so free of any duty or
obligation whatsoever to the Partnership or any Limited Partner and, in
declining to so propose or approve, shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity and the General Partner in
determining whether to propose or approve the conduct by the Partnership of any
business shall be permitted to do so in its sole and absolute discretion.
Section 2.5    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.
Section 2.6    Term. The term of the Partnership commenced upon the filing of
the Certificate of Limited Partnership in accordance with the Delaware Act and
shall continue in existence until the dissolution of the Partnership in
accordance with the provisions of Article XII. The existence of the Partnership
as a separate legal entity shall continue until the cancellation of the
Certificate of Limited Partnership as provided in the Delaware Act.
Section 2.7    Title to Partnership Assets. Title to the assets of the
Partnership, whether real, personal or mixed and whether tangible or intangible,
shall be deemed to be owned by the Partnership as an entity, and no Partner,
individually or collectively, shall have any ownership interest in such assets
of the Partnership or any portion thereof. Title to any or all assets of the
Partnership may be held in the name of the Partnership, the General Partner, one
or more of its Affiliates or one or more nominees of the General Partner or its
Affiliates, as the General Partner may determine. The General Partner hereby
declares and warrants that any assets of the Partnership for which record title
is held in the name of the General Partner or one or more of its Affiliates or
one or more nominees of the General Partner or its Affiliates shall be held by
the General Partner or such Affiliate or nominee for the use and benefit of the
Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use reasonable efforts to cause record
title to such assets (other than those assets in respect of which the General
Partner determines that the expense and difficulty of conveyancing makes
transfer of record title to the Partnership impracticable) to be vested in the
Partnership or one or more of the Partnership’s designated Affiliates as soon as
reasonably practicable; provided, further, that, prior to the withdrawal or
removal of the General Partner or as soon thereafter as practicable, the General
Partner shall use reasonable efforts to effect the transfer of record title to
the Partnership and, prior to any such transfer, will provide for the use of
such assets in a manner satisfactory to any successor General Partner. All
assets of the Partnership shall be recorded as


20

--------------------------------------------------------------------------------





the property of the Partnership in its books and records, irrespective of the
name in which record title to such assets of the Partnership is held.
ARTICLE III
RIGHTS OF LIMITED PARTNERS
Section 3.1    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.
Section 3.2    Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. No action taken by any Affiliate of the General
Partner or any officer, director, employee, manager, member, general partner,
agent or trustee of the General Partner or any of its Affiliates, or any
officer, director, employee, manager, member, general partner, agent or trustee
of a Group Member, in its capacity as such, shall be deemed to be participating
in the control of the business of the Partnership by a limited partner of the
Partnership (within the meaning of Section 17-303(a) of the Delaware Act) nor
shall any such action affect, impair or eliminate the limitations on the
liability of the Limited Partners under this Agreement.
Section 3.3    Rights of Limited Partners.
(a)    Each Limited Partner shall have the right, upon written request and at
such Limited Partner’s own expense to obtain a copy of this Agreement and the
Certificate of Limited Partnership and all amendments thereto.
(b)    Each of the Partners and each other Person or Group who acquires an
interest in Partnership Interests hereby agrees to the fullest extent permitted
by law that they do not have any rights as Partners to receive any information
either pursuant to Sections 17-305(a) of the Delaware Act or otherwise except
for the right to obtain a copy of this Agreement and the Certificate of Limited
Partnership set forth in Section 3.3(a).
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS
Section 4.1    Certificates. Owners of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the Register
and ownership of such interests shall be evidenced by a physical certificate or
book entry notation in the Register. Notwithstanding anything to the contrary in
this Agreement, unless the General Partner shall determine otherwise in respect
of some or all of any or all classes of Partnership Interests and Derivative
Partnership Interests, Partnership Interests and Derivative Partnership
Interests shall not be evidenced by physical certificates. Certificates, if any,
shall be executed on behalf of the Partnership by the Chief Executive Officer,
President, Chief Financial Officer or any Vice


21

--------------------------------------------------------------------------------





President and the Secretary, any Assistant Secretary, or other authorized
officer of the General Partner, and shall bear the legend set forth in
Section 4.7(c). The signatures of such officers upon a certificate may be
facsimiles. In case any officer who has signed or whose signature has been
placed upon such certificate shall have ceased to be such officer before such
certificate is issued, it may be issued by the Partnership with the same effect
as if he were such officer at the date of its issuance. If a Transfer Agent has
been appointed for a class of Partnership Interests, no Certificate for such
class of Partnership Interests shall be valid for any purpose until it has been
countersigned by the Transfer Agent; provided, however, that, if the General
Partner elects to cause the Partnership to issue Partnership Interests of such
class in global form, the Certificate shall be valid upon receipt of a
certificate from the Transfer Agent certifying that the Partnership Interests
have been duly registered in accordance with the directions of the Partnership.
With respect to any Partnership Interests that are represented by physical
certificates, the General Partner may determine that such Partnership Interests
will no longer be represented by physical certificates and may, upon written
notice to the holders of such Partnership Interests and subject to applicable
law, take whatever actions it deems necessary or appropriate to cause such
Partnership Interests to be registered in book entry or global form and may
cause such physical certificates to be cancelled or deemed cancelled.
Section 4.2    Mutilated, Destroyed, Lost or Stolen Certificates.
(a)    If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests or Derivative Partnership Interests as the Certificate so surrendered.
(b)    The appropriate officers of the General Partner, on behalf of the
Partnership, shall execute and deliver, and the Transfer Agent shall
countersign, a new Certificate in place of any Certificate previously issued, if
the Record Holder of the Certificate:
(i)    makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
 
(ii)     requests the issuance of a new Certificate before the General Partner
has notice that the Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;
(iii)    if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv)    satisfies any other reasonable requirements imposed by the General
Partner or the Transfer Agent.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of


22

--------------------------------------------------------------------------------





the Limited Partner Interests represented by the Certificate is registered
before the Partnership, the General Partner or the Transfer Agent receives such
notification, to the fullest extent permitted by law, the Limited Partner shall
be precluded from making any claim against the Partnership, the General Partner
or the Transfer Agent for such transfer or for a new Certificate.
(c)    As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.
Section 4.3    Record Holders. The names and addresses of Unitholders as they
appear in the Register shall be the official list of Record Holders of the
Partnership Interests for all purposes. The Partnership and the General Partner
shall be entitled to recognize the Record Holder as the Partner with respect to
any Partnership Interest and, accordingly, shall not be bound to recognize any
equitable or other claim to, or interest in, such Partnership Interest on the
part of any other Person or Group, regardless of whether the Partnership or the
General Partner shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any National Securities Exchange on which such Partnership Interests are listed
or admitted to trading. Without limiting the foregoing, when a Person (such as a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing) is acting as nominee, agent or in some other representative
capacity for another Person or Group in acquiring and/or holding Partnership
Interests, as between the Partnership on the one hand, and such other Person or
Group on the other, such representative Person shall be the Limited Partner with
respect to such Partnership Interest upon becoming the Record Holder in
accordance with Section 10.1(b) and have the rights and obligations of a Partner
hereunder as, and to the extent, provided herein, including Section 10.1(c).
Section 4.4    Transfer Generally.
(a)    The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns all or any part of its General Partner Interest to
another Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise
or (ii) by which the holder of a Limited Partner Interest assigns such Limited
Partner Interest to another Person who is or becomes a Limited Partner as a
result thereof, and includes a sale, assignment, gift, exchange or any other
disposition by law or otherwise, excluding a pledge, encumbrance, hypothecation
or mortgage but including any transfer upon foreclosure of any pledge,
encumbrance, hypothecation or mortgage.
(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void, and the Partnership shall have no
obligation to effect or recognize any such transfer or purported transfer.
 
(c)    Nothing contained in this Agreement shall be construed to prevent or
limit a disposition by any stockholder, member, partner or other owner of the
General Partner or any


23

--------------------------------------------------------------------------------





Limited Partner of any or all of such Person’s shares of stock, membership
interests, partnership interests or other ownership interests in the General
Partner or such Limited Partner and the term “transfer” shall not include any
such disposition.
Section 4.5    Registration and Transfer of Limited Partner Interests.
(a)    The General Partner shall keep, or cause to be kept by the Transfer Agent
on behalf of the Partnership, one or more registers in which, subject to such
reasonable regulations as it may prescribe and subject to the provisions of
Section 4.5(b), the registration and transfer of Limited Partner Interests, and
any Derivative Partnership Interests as applicable, shall be recorded (the
“Register”).
(b)    The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are surrendered for registration of transfer. No
charge shall be imposed by the General Partner for such transfer; provided, that
as a condition to the issuance of any new Certificate under this Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto and any
other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith. Upon surrender of a Certificate for registration
of transfer of any Limited Partner Interests evidenced by a Certificate, and
subject to the provisions of this Section 4.5(b), the appropriate officers of
the General Partner on behalf of the Partnership shall execute and deliver, and
in the case of Certificates evidencing Limited Partner Interests for which a
Transfer Agent has been appointed, the Transfer Agent shall countersign and
deliver, in the name of the holder or the designated transferee or transferees,
as required pursuant to the holder’s instructions, one or more new Certificates
evidencing the same aggregate number and type of Limited Partner Interests as
was evidenced by the Certificate so surrendered. Upon the proper surrender of a
Certificate, such transfer shall be recorded in the Register.
(c)    Upon the receipt by the General Partner of proper transfer instructions
from the Record Holder of uncertificated Partnership Interests, such transfer
shall be recorded in the Register.
(d)    By acceptance of any Limited Partner Interests pursuant to a transfer in
accordance with this Article IV, each transferee of a Limited Partner Interest
(including any nominee, or agent or representative acquiring such Limited
Partner Interests for the account of another Person or Group) (i) shall be
admitted to the Partnership as a Limited Partner with respect to the Limited
Partner Interests so transferred to such Person when any such transfer or
admission is reflected in the Register and such Person becomes the Record Holder
of the Limited Partner Interests so transferred, (ii) shall become bound, and
shall be deemed to have agreed to be bound, by the terms of this Agreement,
(iii) shall be deemed to represent that the transferee has the capacity, power
and authority to enter into this Agreement and (iv) shall be deemed to make any
consents, acknowledgements or waivers contained in this Agreement, all with or
without execution of this Agreement by such Person. The transfer of any Limited
Partner Interests and the admission of any new Limited Partner shall not
constitute an amendment to this Agreement.


24

--------------------------------------------------------------------------------





(e)    Subject to (i) the foregoing provisions of this Section 4.5,
(ii) Section 4.3, (iii) Section 4.7, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law, including the Securities Act, Limited Partner Interests shall be
freely transferable.
(f)    The General Partner and its Affiliates (including NEE Equity) shall have
the right at any time to transfer their Common Units to one or more Persons.
Section 4.6    Transfer of the General Partner’s General Partner Interest. The
General Partner may transfer all or any part of its General Partner Interest
without the consent of any other Partner; provided, however, that no transfer by
the General Partner of all or any part of its General Partner Interest to
another Person shall be permitted unless (a) the transferee agrees to assume the
rights and duties of the General Partner under this Agreement and to be bound by
the provisions of this Agreement, (b) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act, (c) such transferee also agrees to
purchase all (or the appropriate portion thereof, if applicable) of the
partnership or membership interest of the General Partner as the general partner
or managing member, if any, of each other Group Member and (d) the NEE Partners
General Partner consents to such transfer. In the case of a transfer pursuant to
and in compliance with this Section 4.6, the transferee or successor (as the
case may be) shall, subject to compliance with the terms of Section 10.2, be
admitted to the Partnership as the General Partner effective immediately prior
to the transfer of the General Partner Interest, and the business of the
Partnership shall continue without dissolution.
Section 4.7    Restrictions on Transfers.
(a)    Notwithstanding the other provisions of this Article IV, no transfer of
any Partnership Interests shall be made if such transfer would (i) violate the
then-applicable federal or state securities laws or rules and regulations of the
Commission, any state securities commission or any other governmental authority
with jurisdiction over such transfer, (ii) terminate the existence or
qualification of the Partnership under the laws of the jurisdiction of its
formation; (iii) create, in the discretion of the General Partner, more than an
insignificant risk that the Partnership will be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes; or (iv) result in a termination of the Partnership under
Code Section 708 unless, prior to such transfer, the transferring Partner agrees
to indemnify the Partnership and the other Partners for any adverse tax
consequences caused as a result of such termination. The Partnership may issue
stop transfer instructions to any Transfer Agent in order to implement any
restriction on transfer contemplated by this Agreement.
(b)    The General Partner may impose restrictions on the transfer of
Partnership Interests, including by requiring the General Partner’s prior
written consent for any transfer (which consent may be withheld in the
discretion of the General Partner), if it receives written advice of counsel
that such restrictions are necessary or advisable to (i) avoid a significant
risk of the Partnership’s becoming taxable as a corporation or otherwise
becoming taxable as an entity for federal income tax purposes (to the extent not
already so treated or taxed) or (ii) preserve the


25

--------------------------------------------------------------------------------





uniformity of the Limited Partner Interests (or any class or classes thereof).
The General Partner may impose such restrictions by amending this Agreement.
Notwithstanding the foregoing, any restriction imposed by the General Partner
under this Section 4.7(b) shall be made at the direction of the Manager pursuant
to the Management Services Agreement for so long as the Management Services
Agreement remains in effect; provided, however, that any such restriction shall
not be imposed with respect to any class of Units if it would materially
adversely affect the Unitholders of such class.
(c)    Each certificate or book entry evidencing Partnership Interests shall
bear a conspicuous legend in substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NEXTERA ENERGY
OPERATING PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH
TRANSFER (AS DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE
EXISTENCE OR QUALIFICATION OF NEXTERA ENERGY OPERATING PARTNERS, LP UNDER THE
LAWS OF THE STATE OF DELAWARE, (C) CAUSE NEXTERA ENERGY OPERATING PARTNERS, LP
TO BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE
TAXED AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES, OR (D) RESULT IN A
TERMINATION OF THE PARTNERSHIP UNDER INTERNAL REVENUE CODE OF 1986, AS AMENDED,
SECTION 708 UNLESS, PRIOR TO SUCH TRANSFER, THE TRANSFERRING PARTNER AGREES TO
INDEMNIFY THE PARTNERSHIP AND THE OTHER PARTNERS FOR ANY ADVERSE TAX
CONSEQUENCES CAUSED AS A RESULT OF SUCH TERMINATION. THE GENERAL PARTNER OF
NEXTERA ENERGY OPERATING PARTNERS, LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF NEXTERA ENERGY
OPERATING PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING
TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THIS SECURITY MAY BE
SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN THE PARTNERSHIP
AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE SECRETARY OF THE
GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP.


26

--------------------------------------------------------------------------------





ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1    Capital Contributions. Neither the General Partner nor any
Limited Partner will be required to make any additional Capital Contribution to
the Partnership pursuant to this Agreement.
Section 5.2    Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon termination of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.
Any such return shall be a compromise to which all Partners agree within the
meaning of Section 17-502(b) of the Delaware Act.
Section 5.3    Capital Accounts.
(a)    The Partnership shall maintain for each Partner owning a Partnership
Interest a separate Capital Account with respect to such Partnership Interest in
accordance with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). The
Capital Account shall in respect of each such Partnership Interest be increased
by (i) the amount of all Capital Contributions made to the Partnership with
respect to such Partnership Interest and (ii) all items of Partnership income
and gain (including income and gain exempt from tax) computed in accordance with
Section 5.3(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of
all actual and deemed distributions of cash or property made with respect to
such Partnership Interest and (y) all items of Partnership deduction and loss
computed in accordance with Section 5.3(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.1.
(b)    For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:
(i)    All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
(ii)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.


27

--------------------------------------------------------------------------------





(iii)    An item of income of the Partnership that is described in
Section 705(a)(1)(B) of the Code (with respect to items of income that are
exempt from tax) shall be treated as an item of income for the purpose of this
Section 5.3(b), and an item of expense of the Partnership that is described in
Section 705(a)(2)(B) of the Code (with respect to expenditures that are not
deductible and not chargeable to capital accounts), shall be treated as an item
of deduction for the purpose of this Section 5.3(b).
(iv)    In lieu of the depreciation, amortization and other cost recovery
deductions taken into account for federal income tax purposes, there shall be
taken into account Depreciation for such taxable period, computed in accordance
with the definition of Depreciation contained herein.
(v)    The Gross Liability Value of each Liability of the Partnership described
in Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times
as provided in this Agreement for an adjustment to Carrying Values. The amount
of any such adjustment shall be treated for purposes hereof as an item of loss
(if the adjustment increases the Carrying Value of such Liability of the
Partnership) or an item of gain (if the adjustment decreases the Carrying Value
of such Liability of the Partnership).
(vi)    In the event the Carrying Value of any Partnership asset is adjusted
pursuant to Section 5.3(d), the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such property for purposes of
this Section 5.3(b).
(c)    The transferee of a Partnership Interest shall succeed to a Pro Rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.
(d)    In accordance with, and upon the occurrence of any event described in,
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), the Carrying Value of each
Partnership property immediately prior to such event may, in the discretion of
the General Partner, be adjusted upward or downward to reflect any Unrealized
Gain or Unrealized Loss attributable to such Partnership property. Without
limiting the foregoing, the Carrying Value of any Partnership property
distributed to any Partner shall be adjusted to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property. In determining such
Unrealized Gain or Unrealized Loss for purposes of this Section 5.3(d), the fair
market value of any Partnership property (including cash or cash equivalents)
immediately prior to any adjustment made pursuant to this Section 5.3(d) shall
be determined by the General Partner using such method of valuation as it may
adopt.
Section 5.4    Issuances of Additional Partnership Interests.
(a)    The Partnership may issue additional Partnership Interests (other than
General Partner Interests) and Derivative Partnership Interests for any
Partnership purpose at any time and from time to time to such Persons for such
consideration and on such terms and conditions as the General Partner shall
determine, all without the approval of any Limited Partners.
(b)    Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.4(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Interests), as shall be fixed by the General Partner,


28

--------------------------------------------------------------------------------





including (i) the right to share in Partnership profits and losses or items
thereof; (ii) the right to share in Partnership distributions; (iii) the rights
upon dissolution and liquidation of the Partnership; (iv) whether, and the terms
and conditions upon which, the Partnership may or shall be required to redeem
the Partnership Interest; (v) whether such Partnership Interest is issued with
the privilege of conversion or exchange and, if so, the terms and conditions of
such conversion or exchange; (vi) the terms and conditions upon which each
Partnership Interest will be issued, evidenced by Certificates and assigned or
transferred; (vii) the method for determining the Percentage Interest as to such
Partnership Interest; and (viii) the right, if any, of each such Partnership
Interest to vote on Partnership matters, including matters relating to the
relative rights, preferences and privileges of such Partnership Interest.
(c)    The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Partnership Interests pursuant to this Section 5.4,
(ii) reflecting admission of such additional Limited Partners in the Register as
the Record Holders of such Limited Partner Interests and (iii) all additional
issuances of Partnership Interests. The General Partner shall determine the
relative rights, powers and duties of the holders of the Units or other
Partnership Interests being so issued. The General Partner shall do all things
necessary to comply with the Delaware Act and is authorized and directed to do
all things that it determines to be necessary or appropriate in connection with
any future issuance of Partnership Interests, including compliance with any
statute, rule, regulation or guideline of any federal, state or other
governmental agency or any National Securities Exchange on which the Units or
other Partnership Interests are listed or admitted to trading.
(d)    No additional Common Units shall be issued to NEE Partners unless (i) the
additional Common Units are issued to all Partners holding Common Units in
proportion to their respective Percentage Interests in the Common Units,
(ii) (a) the additional Common Units are Common Units issued in connection with
an issuance of NEE Partners Common Units and (b) NEE Partners contributes to the
Partnership the cash proceeds or other consideration received in connection with
the issuance of such NEE Partners Common Units, (iii) the additional Common
Units are issued upon the conversion, redemption or exchange of other securities
issued by the Partnership or (iv) the additional Common Units are issued
pursuant to Section 5.5 or Section 5.6.
(e)    No fractional Units shall be issued by the Partnership.
Section 5.5    Issuances of Securities by NEE Partners. NEE Partners shall not
issue any additional NEE Partners Common Units unless NEE Partners contributes
the cash proceeds or other consideration received from the issuance of such
additional NEE Partners Common Units in exchange for an equivalent number of
Common Units; provided, however, that notwithstanding the foregoing, NEE
Partners may issue NEE Partners Common Units (a) pursuant to Section 5.6 or
pursuant to the Exchange Agreement or (b) pursuant to a distribution (including
any split or combination) of NEE Partners Common Units to all of the holders of
NEE Partners Common Units. In the event that NEE Partners issues any additional
NEE Partners Common Units and contributes the cash proceeds or other
consideration received from the issuance thereof to the Partnership, the
Partnership is authorized to issue a number of


29

--------------------------------------------------------------------------------





Common Units equal to the number of NEE Partners Common Units so issued without
any further act, approval or vote of any Partner or any other Persons.
Section 5.6    Unit Option Plans.
(a)    If at any time or from time to time, in connection with any Unit Option
Plan, an option to purchase NEE Partners Common Units granted to a Person other
than a Partnership Employee is duly exercised:
(i)    NEE Partners, shall, as soon as practicable after such exercise, make a
Capital Contribution to the Partnership in an amount equal to the exercise price
paid to NEE Partners by such exercising party in connection with the exercise of
such unit option.
(ii)    Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 5.6(a)(i), NEE Partners shall be deemed to have contributed
to the Partnership as a Capital Contribution an amount equal to the Market Value
of a NEE Partners Common Unit as of the date of exercise multiplied by the
number of NEE Partners Common Units then being issued in connection with the
exercise of such unit option. In exchange for such Capital Contribution, the
Partnership shall issue a number of Common Units to NEE Partners equal to the
number of NEE Partners Common Units issued in connection with the exercise of
such unit option.
(b)    If at any time or from time to time, in connection with any Unit Option
Plan, an option to purchase NEE Partners Common Units granted to a Partnership
Employee is duly exercised:
(i)    NEE Partners shall sell to the Partnership, and the Partnership shall
purchase from NEE Partners, the number of NEE Partners Common Units as to which
such unit option is being exercised. The purchase price per NEE Partners Common
Unit for such sale of NEE Partners Common Units to the Partnership shall be the
Market Value of a NEE Partners Common Unit as of the date of exercise of such
unit option.
(ii)    The Partnership shall sell to the Optionee (or if the Optionee is an
employee of a Group Member other than the Partnership, the Partnership shall
sell to such Group Member, which in turn shall sell to the Optionee), for a cash
price per share equal to the Market Value of a NEE Partners Common Unit at the
time of the exercise, the number of NEE Partners Common Units equal to (a) the
exercise price paid to NEE Partners by the exercising party in connection with
the exercise of such unit option divided by (b) the Market Value of a NEE
Partners Common Unit at the time of such exercise.
(iii)     The Partnership shall transfer to the Optionee (or if the Optionee is
an employee of another Group Member, the Partnership shall transfer to such
Group Member, which in turn shall transfer to the Optionee) at no additional
cost, as additional compensation, the number of NEE Partners Common Units equal
to the number of NEE Partners Common Units described in Section 5.6(b)(i) less
the number of NEE Partners Common Units described in Section 5.6(b)(ii) hereof.
(iv)    NEE Partners shall, as soon as practicable after such exercise, make a
Capital Contribution to the Partnership of an amount equal to all proceeds
received (from whatever source, but excluding any payment in respect of payroll
taxes or other withholdings) by NEE


30

--------------------------------------------------------------------------------





Partners in connection with the exercise of such unit option. In exchange for
such Capital Contribution, the Partnership shall issue a number of Common Units
to NEE Partners equal to the number of NEE Partners Common Units issued in
connection with the exercise of such unit option.
(c)    Restricted Units Granted to Partnership Employees. If at any time or from
time to time, in connection with any Equity Plan (other than a Unit Option
Plan), any NEE Partners Common Units are issued to a Partnership Employee
(including any NEE Partners Common Units that are subject to forfeiture in the
event such Partnership Employee terminates his employment by the Partnership or
another Group Member) in consideration for services performed for the
Partnership or such other Group Member:
(i)    NEE Partners shall issue such number of NEE Partners Common Units as are
to be issued to the Partnership Employee in accordance with the Equity Plan;
(ii)    The following events will be deemed to have occurred: (a) NEE Partners
shall be deemed to have sold such NEE Partners Common Units to the Partnership
(or if the Partnership Employee is an employee or other service provider of
another Group Member, to such Group Member) for a purchase price equal to the
Market Value of such NEE Partners Common Units, (b) the Partnership (or such
Group Member) shall be deemed to have delivered the NEE Partners Common Units to
the Partnership Employee, (c) NEE Partners shall be deemed to have contributed
the purchase price to the Partnership as a Capital Contribution, and (d) in the
case where the Partnership Employee is an employee of another Group Member, the
Partnership shall be deemed to have contributed such amount to the capital of
such Group Member; and
(iii)    The Partnership shall issue to NEE Partners a number of Common Units
equal to the number of newly issued NEE Partners Common Units in consideration
for a deemed Capital Contribution in an amount equal to (x) the number of newly
issued Common Units, multiplied by the Market Value of a NEE Partners Common
Unit at such time.
(d)    Restricted Units Granted to Persons other than Partnership Employees. If
at any time or from time to time, in connection with any Equity Plan (other than
a Unit Option Plan), any NEE Partners Common Units are issued to a Person other
than a Partnership Employee in consideration for services performed for NEE
Partners, the NEE Partners General Partner or a Group Member:
(i)    NEE Partners shall issue such number of NEE Partners Common Units as are
to be issued to such Person in accordance with the Equity Plan; and
(ii)    NEE Partners shall be deemed to have contributed the Market Value of
such NEE Partners Common Units to the Partnership as a Capital Contribution, and
the Partnership shall issue to NEE Partners a number of newly issued Common
Units equal to the number of newly issued NEE Partners Common Units divided.
(e)    Nothing in this Agreement shall be construed or applied to preclude or
restrain the General Partner, NEE Partners or the NEE Partners General Partner
from adopting, modifying or terminating stock incentive plans for the benefit of
employees, directors or other business associates of the General Partner, NEE
Partners, the Partnership, the NEE Partners


31

--------------------------------------------------------------------------------





General Partner or any of their Affiliates. The Partners acknowledge and agree
that, in the event that any such plan is adopted, modified or terminated by the
General Partner, NEE Partners or the NEE Partners General Partner, amendments to
this Section 5.6 may become necessary or advisable and that any approval or
consent to any such amendments requested by the General Partner or NEE Partners
shall be deemed granted.
(f)    The Partnership is expressly authorized to issue Common Units in the
numbers specified in this Section 5.6 without any further act, approval or vote
of any Partner or any other Persons.
Section 5.7    Limited Preemptive Right. Except as provided in this Section 5.7
or as otherwise provided in a separate agreement by the Partnership, no Person
shall have any preemptive, preferential or other similar right with respect to
the issuance of any Partnership Interest, whether unissued, held in the treasury
or hereafter created. The General Partner shall have the right, which it may
from time to time assign in whole or in part to any of its Affiliates, to
purchase Partnership Interests from the Partnership whenever, and on the same
terms that, the Partnership issues Partnership Interests to Persons other than
the General Partner and its Affiliates, to the extent necessary to maintain the
Percentage Interests of the General Partner and its Affiliates equal to that
which existed immediately prior to the issuance of such Partnership Interests.
Section 5.8    Splits and Combinations.
(a)    Subject to Section 5.8(d) and Section 6.6 (dealing with adjustments of
the Minimum Quarterly Distribution), the Partnership may make a Pro Rata
distribution of Partnership Interests to all Record Holders or may effect a
subdivision or combination of Partnership Interests so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per Unit basis or stated
as a number of Units are proportionately adjusted, provided, however, that the
Partnership may not effect a subdivision or combination of Partnership Interests
described in this Section 5.8(a) unless NEE Partners also effects an equivalent
subdivision or combination, as determined by the General Partner.
(b)    Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least twenty (20) days prior to such Record Date to each
Record Holder as of a date not less than ten (10) days prior to the date of such
notice (or such shorter periods as required by applicable law). The General
Partner also may cause a firm of independent public accountants selected by it
to calculate the number of Partnership Interests to be held by each Record
Holder after giving effect to such distribution, subdivision or combination. The
General Partner shall be entitled to rely on any certificate provided by such
firm as conclusive evidence of the accuracy of such calculation.
(c)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other


32

--------------------------------------------------------------------------------





procedures that it determines to be necessary or appropriate to reflect such
changes. If any such combination results in a smaller total number of
Partnership Interests Outstanding, the Partnership shall require, as a condition
to the delivery to a Record Holder of Partnership Interests represented by
Certificates, the surrender of any Certificate held by such Record Holder
immediately prior to such Record Date.
(d)    The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of Section 5.4(e) and this Section 5.8(d), each fractional Unit
shall be rounded to the nearest whole Unit (with fractional Units equal to or
greater than a 0.5 Unit being rounded to the next higher Unit).
Section 5.9    Redemption, Repurchase or Forfeiture of NEE Partners Common
Units. If, at any time, any NEE Partners Common Units are redeemed, repurchased
or otherwise acquired (whether by exercise of a put or call, upon forfeiture of
any award granted under any Equity Plan, automatically or by means of another
arrangement) by NEE Partners, then, immediately prior to such redemption,
repurchase or acquisition of NEE Partners Common Units, the Partnership shall
redeem a number of Common Units held by NEE Partners equal to the number of NEE
Partners Common Units so redeemed, repurchased or acquired, such redemption,
repurchase or acquisition to be upon the same terms and for the same price per
Common Unit as such NEE Partners Common Units that are redeemed, repurchased or
acquired.
Section 5.10    Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Sections 17-303, 17-607 or 17-804 of the Delaware Act.
Section 5.11    Establishment of Series A Preferred Units.
(a)    Definitions.
“ Capital Distribution Basket” means, at the time of determination, (i) an
amount equal to four times the total distributions to the Common Unitholders
under this Agreement for the preceding Quarter less (ii) the sum of (x) any
amounts previously distributed by the Partnership to Common Unitholders under
this Agreement from Capital Surplus on or following the date of the NEE Partners
Series A Purchase Agreement and (y) any amounts previously distributed by NEE
Partners to the NEE Partners Common Unitholders under the NEE Partners
Partnership Agreement from Capital Proceeds (as defined in the NEE Partners
Partnership Agreement) on or following the date of the NEE Partners Series A
Purchase Agreement; provided that if during the preceding Quarter, there was a
distribution by the Partnership or NEE Partners that reduced the Capital
Distribution Basket, the amount in clause (i) shall be determined by reference
to the last preceding Quarter during which no such distributions were made.
“ Initial Distribution Period” means, with respect to a Series A Preferred Unit,
the period commencing on the date of issuance of such Series A Preferred Unit
and ending on the


33

--------------------------------------------------------------------------------





third anniversary thereof; provided that the Initial Distribution Period with
respect to a Series A PIK Unit shall be deemed to be the same as that of the
Series A Preferred Unit on which the Series A PIK Unit is paid.
“NEE Partners Series A Conversion Notice” has the meaning assigned to such term
in Section 5.11(b)(vi)(C).
“NEE Partners Series A Conversion Rate” means the conversion rate applicable to
a NEE Partners Series A Preferred Unit pursuant to the NEE Partners Partnership
Agreement, as adjusted pursuant to the same.
“ NEE Partners Series A Conversion Unit” means a NEE Partners Common Unit issued
upon conversion of a NEE Partners Series A Preferred Unit pursuant to the NEE
Partners Partnership Agreement.
“NEE Partners Series A Forced Conversion Notice” has the meaning assigned to
such term in Section 5.11(b)(vi)(C).
“NEE Partners Series A Preferred Units” means limited partner interests in NEE
Partners having the rights and obligations specified with respect to “Series A
Preferred Units” in the NEE Partners Partnership Agreement.
“NEE Partners Series A Purchase Agreement” means the Series A Preferred Unit
Purchase Agreement, dated as of June 20, 2017, by and among NEE Partners and the
purchasers of NEE Partners Series A Preferred Units thereunder, as may be
amended from time to time.
“ Series A Conversion Rate” means the rate necessary to achieve the economic
equivalent of the NEE Partners Series A Conversion Rate in effect and as
applicable at the time of such conversion.
 
“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.11(b)(vi). Immediately upon such
issuance, each Series A Conversion Unit shall be considered a Common Unit for
all purposes hereunder.
“ Series A Converting Unitholder” means a Series A Preferred Unitholder whose
Series A Preferred Units are converted in accordance with Section 5.11(b)(vi).
“ Series A Distribution Amount” means (a) with respect to any Quarter ending on
or before the end of the Initial Distribution Period for a Series A Preferred
Unit, an amount per Quarter per Series A Preferred Unit equal to $0.4413; (b)
with respect to any Quarter ending after the end of the Quarter during which the
Initial Distribution Period ends for a Series A Preferred Unit, an amount per
Quarter per Series A Preferred Unit equal to the greater of (i) the amount set
forth in clause (a) and (ii) the amount of distributions for such Quarter that
would have been payable with respect to such Series A Preferred Unit if such
Series A Preferred Unit had converted immediately prior to the Record Date for
such Quarter in respect of which such distributions are being paid into the
number of Common Unit(s) into which such Series A


34

--------------------------------------------------------------------------------





Preferred Unit would be convertible at the then-applicable Series A Conversion
Rate (regardless of whether the Series A Preferred Units are then convertible);
and (c) with respect to the Quarter during which the Initial Distribution Period
ends, a prorated amount based on the date that the Initial Distribution Period
ends, which amount shall equal the sum of (i) the amount set forth in clause
(a) of this paragraph, multiplied by a fraction, the numerator of which equals
the number of days in such Quarter commencing on the start of the applicable
Quarter and ending on, and including, the last day of the Initial Distribution
Period, and the denominator of which equals the total number of days in such
Quarter, and (ii) the amount determined as provided in clause (b) of this
paragraph, multiplied by a fraction, the numerator of which equals the number of
days in such Quarter commencing on the day following the last day of the Initial
Distribution Period and ending on, and including, the last day of such Quarter,
and the denominator of which equals the total number of days in such Quarter;
provided, however, that the Series A Distribution Amount for the Quarter during
which the Initial Distribution Period commences shall be prorated for such
period, and shall equal the amount calculated by multiplying the amount set
forth in clause (a) of this paragraph by a fraction, the numerator of which
equals the number of days in such Quarter commencing on the applicable issuance
date and ending on, and including, the last day of such Quarter, and the
denominator of which equals the total number of days in such Quarter.
“ Series A Distribution Payment Date” has the meaning assigned to such term in
Section 5.11(b)(i)(A).
“ Series A Initial Issuance Date” means the date on which Series A Preferred
Units are first issued to NEE Partners.
“ Series A Issue Price” means $39.2253 per Series A Preferred Unit.
“ Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks junior to the Series A
Preferred Units, including Common Units, but excluding any Series A Parity
Securities and Series A Senior Securities.
“ Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks pari passu with (but
not senior to) the Series A Preferred Units.
“Series A PIK Payment Date” has the meaning assigned to such term in
Section 5.11(b)(i)(E).
“Series A PIK Units” means any Series A Preferred Units issued pursuant to a
Series A Quarterly Distribution in accordance with Section 5.11(b)(i).
“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.
 
“Series A Preferred Units” means any Units designated as “Series A Convertible
Preferred Units” and issued pursuant to Section 5.11, including any Units issued
under Section 5.11(b)(ii) and any Series A PIK Units.


35

--------------------------------------------------------------------------------





“ Series A Quarterly Distribution” has the meaning assigned to such term in
Section 5.11(b)(i)(A).
“ Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units.
“Series A Unpaid Distributions” has the meaning assigned to such term in
Section 5.11(b)(i)(B).
(b)    Rights of Series A Preferred Units. There is hereby created a class of
Units designated as “Series A Convertible Preferred Units,” with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as set forth in this Section 5.11 and elsewhere in
this Agreement.
(i)    Distributions.
(A)    Subject to Section 5.11(b)(i)(B), commencing with the Quarter that
includes the Series A Initial Issuance Date, subject to Section 5.11(b)(i)(D),
the Record Holders of the Series A Preferred Units as of the applicable Record
Date for each Quarter shall be entitled to receive, in respect of each
Outstanding Series A Preferred Unit, cumulative distributions in respect of such
Quarter equal to the sum of (1) the Series A Distribution Amount for such
Quarter and (2) any Series A Unpaid Distributions (collectively, a “Series A
Quarterly Distribution”).
With respect to any Quarter (or portion thereof for which a Series A Quarterly
Distribution is due) ending on or before the end of the Initial Distribution
Period for a Series A Preferred Unit, such Series A Quarterly Distribution shall
be paid, as determined by the General Partner, in Series A PIK Units or in cash,
or in a combination of Series A PIK Units and cash; provided, however, that the
Partnership and NEE Partners must effect all distributions on corresponding
Series A Preferred Units and NEE Partners Series A Preferred Units on an
equivalent and consistent basis; and NEE Partners agrees that it will pay and
elect to pay all distributions on the corresponding NEE Partners Series A
Preferred Units in cash or in kind on an equivalent basis consistent with the
determination made by the General Partner of the Partnership.
For any Quarter ending after the end of the Initial Distribution Period for a
Series A Preferred Unit, each Series A Quarterly Distribution on such Series A
Preferred Unit shall be paid, as determined by the General Partner, in cash or
in a combination of Series A PIK Units and cash; provided that, no more than
one-ninth (1/9th) of any such Series A Quarterly Distribution shall consist of
Series A PIK Units for any Quarter following the Quarter during which the
Initial Distribution Period ends; provided, further, that for the Quarter during
which the Initial Distribution Period ends, (i) the portion of the Series A
Distribution Amount calculated through the end of the Initial Distribution
Period shall not be subject to the foregoing one-ninth (1/9th) limitation, and
(ii) the portion of the Series A Distribution Amount calculated after the end of
the Initial Distribution Period shall be subject to the foregoing one-ninth
(1/9th) limitation; and provided, further, that the Partnership and NEE Partners
must effect all distributions on


36

--------------------------------------------------------------------------------





corresponding Series A Preferred Units and NEE Partners Series A Preferred Units
on an equivalent and consistent basis; and NEE Partners agrees that it will pay
and elect to pay all distributions on the corresponding NEE Partners Series A
Preferred Units in cash or in kind on an equivalent basis consistent with the
determination made by the General Partner of the Partnership.
If the General Partner elects to pay all or any portion of a Series A Quarterly
Distribution in Series A PIK Units, the number of Series A PIK Units to be
issued in connection with such Series A Quarterly Distribution shall equal the
quotient of (1) the applicable Series A Distribution Amount (or portion thereof
to be paid in Series A PIK Units) divided by (2) the Series A Issue Price;
provided that instead of issuing any fractional Series A PIK Unit, the
Partnership shall round the number of Series A PIK Units issued to each Series A
Preferred Unitholder down to the nearest whole Series A PIK Unit and pay cash in
lieu of any resulting fractional unit (with the amount of such cash payment
being based on the value of such fractional Series A PIK Unit, which shall be
the product of the Series A Issue Price multiplied by the number of Series A
Conversion Units into which such fractional Series A PIK Units would be
convertible at the applicable Series A Conversion Rate on such Record Date
(without regard to whether any Series A Preferred Units are then convertible)).
Each Series A Quarterly Distribution shall be paid within forty-five (45) days
following the end of each Quarter (each such payment date, a “Series A
Distribution Payment Date”) and, unless otherwise determined by the General
Partner, shall have the same Record Date as established by the Partnership for
any distribution to be made by the Partnership on other Partnership Interests in
respect of such Quarter. For the avoidance of doubt, subject to
Section 5.11(b)(i)(D), distributions on the Series A Preferred Units shall be
subject to the provisions of Section 6.4.
(B)    If the Partnership fails to pay in full the Series A Distribution Amount
of any Series A Quarterly Distribution (in cash or Series A PIK Units) when due
for any Quarter during the applicable Initial Distribution Period, then the
Series A Preferred Unitholders entitled to such unpaid Series A Quarterly
Distribution shall be deemed to have nonetheless received such Series A
Quarterly Distribution in Series A PIK Units and, accordingly, shall have all
other rights under this Agreement as if such Series A PIK Units had, in fact,
been issued on the date such distribution was due. If the Partnership fails to
pay in full the Series A Distribution Amount of any Series A Quarterly
Distribution (in cash or Series A PIK Units) in accordance with Section
5.11(b)(i)(A) when due for any Quarter following the applicable Initial
Distribution Period, then (1) the Series A Preferred Unitholders entitled to
such unpaid Series A Quarterly Distribution shall be deemed to have nonetheless
received one-ninth (1/9th) of such Series A Quarterly Distribution in Series A
PIK Units and, accordingly, shall have all other rights under this Agreement as
if such Series A PIK Units had, in fact, been issued on the date such
distribution was due and (2) from and after the first date of such failure and
continuing until such failure is cured by payment in full in cash of all such
arrearages (which arrearages shall exclude, for the avoidance of doubt, the
Series A PIK Units deemed received under the immediately preceding clause (1)),
(x) the amount of such unpaid cash distributions (on a per Series A Preferred
Unit basis, “Series A Unpaid


37

--------------------------------------------------------------------------------





Distributions”) unless and until paid will accrue and accumulate from and
including the first day of the Quarter immediately following the Quarter in
respect of which such payment is due until paid in full and (y) the Partnership
shall not be permitted to, and shall not, declare or make, any distributions,
redemptions or repurchases in respect of any Series A Junior Securities or
Series A Parity Securities (including, for the avoidance of doubt, with respect
to the Quarter for which the Partnership first failed to pay in full any such
cash Series A Distribution Amount when due); provided, however, that pro rata
distributions may be declared and paid on the Series A Preferred Units and the
Series A Parity Securities in amounts per Series A Preferred Unit and Series A
Parity Security that bear to each other the same ratio that accrued and
accumulated distributions per Series A Preferred Unit and Series A Parity
Security bear to each other.
(C)    The aggregate Series A Distribution Amount (excluding any portion paid in
Series A PIK Units) shall be paid out of Available Cash and, for the avoidance
of doubt, shall be paid in accordance with Section 6.4.
(D)    Notwithstanding anything in this Section 5.11(b)(i) to the contrary, with
respect to any Series A Preferred Unit that is converted into a Common Unit,
(1) with respect to a distribution to be made to Record Holders as of the Record
Date preceding such conversion, the Record Holder as of such Record Date of such
Series A Preferred Unit shall be entitled to receive such distribution in
respect of such Series A Preferred Unit on the corresponding Series A
Distribution Payment Date, but shall not be entitled to receive such
distribution in respect of the Common Units into which such Series A Preferred
Unit was converted on the payment date thereof, and (2) with respect to a
distribution to be made to Record Holders as of any Record Date following such
conversion, the Record Holder as of such Record Date of the Common Units into
which such Series A Preferred Unit was converted shall be entitled to receive
such distribution in respect of such converted Common Units on the payment date
thereof, but shall not be entitled to receive such distribution in respect of
such Series A Preferred Unit on the corresponding Series A Distribution Payment
Date. For the avoidance of doubt, if a Series A Preferred Unit is converted into
Common Units pursuant to the terms hereof following a Record Date but prior to
the corresponding Series A Distribution Payment Date, then the Record Holder of
such Series A Preferred Unit as of such Record Date shall nonetheless remain
entitled to receive on the Series A Distribution Payment Date a distribution in
respect of such Series A Preferred Unit pursuant to Section 5.11(b)(i)(A) and,
until such distribution is received, Section 5.11(b)(i)(B) shall continue to
apply, but shall not be entitled to receive such distribution in respect of the
Common Units into which such Series A Preferred Unit was converted on the Series
A Distribution Payment Date.
(E)    When any Series A PIK Units are payable to a Series A Preferred
Unitholder pursuant to this Section 5.11, the Partnership shall issue the Series
A PIK Units to such holder in accordance with Section 5.11(b)(i)(A) (the date of
issuance of such Series A PIK Units, the “Series A PIK Payment Date”). On the
Series A PIK Payment Date, the Partnership shall have the option to (1) issue to
such Series A Preferred Unitholder a certificate or certificates for the number
of Series A PIK Units to which such Series A


38

--------------------------------------------------------------------------------





Preferred Unitholder shall be entitled, or (2) cause the Transfer Agent to make
a notation in book entry form in the books of the Partnership.
(ii)    Issuance of the Series A Preferred Units. The Series A Preferred Units
shall be issued by the Partnership pursuant to the terms and conditions of an
equity purchase or contribution agreement or otherwise as provided in this
Agreement.
(iii)     Voting Rights.
(A)    The Outstanding Series A Preferred Units shall have voting rights that
are identical to the voting rights of the Common Units and shall vote with the
Common Units as a single class, so that each Outstanding Series A Preferred Unit
will be entitled to one vote for each Common Unit into which such Series A
Preferred Unit would be convertible at the then applicable Series A Conversion
Rate (regardless of whether the Series A Preferred Units are then convertible)
on each matter with respect to which each Record Holder of a Common Unit is
entitled to vote. Each reference in this Agreement to a vote of Record Holders
of Common Units shall be deemed to be a reference to the Record Holders of
Common Units and Series A Preferred Units, voting together as a single class
during any period in which any Series A Preferred Units are Outstanding.
(B)    Notwithstanding any other provision of this Agreement, the Partnership
shall not declare or pay distributions from Capital Surplus in any given Quarter
that exceed an amount equal to the then available Capital Distribution Basket.
(iv)    No Series A Senior Securities; Series A Parity Securities. The
Partnership shall not, without the consent of a majority of the Outstanding
Series A Preferred Units, issue any (A) Series A Senior Securities (or amend the
provisions of any class of Partnership Interests to make such class of
Partnership Interests a class of Series A Senior Securities) or (B) Series A
Parity Securities (or amend the provisions of any class of Partnership Interests
to make such class of Partnership Interests a class of Series A Parity
Securities) or Series A Preferred Units; provided that, without the consent or
vote of any of the Outstanding Series A Preferred Unitholders (but without
prejudice to their rights under Section 5.11(b)(iii)(A)), the Partnership may
issue after the Series A Initial Issuance Date additional Series A Preferred
Units or Series A Parity Securities if, when and to the same extent that NEE
Partners may issue corresponding NEE Partners Series A Preferred Units or NEE
Partners Series A Parity Securities under the NEE Partners Partnership
Agreement.
 
NEE Partners shall not issue any additional NEE Partners Series A Preferred
Units or NEE Partners Series A Parity Securities unless NEE Partners contributes
the cash proceeds or other consideration received from the issuance of such
additional NEE Partners Series A Preferred Units or NEE Partners Series A Parity
Securities to the Partnership in exchange for an equivalent number of Series A
Preferred Units or Series A Parity Securities, as applicable. In the event that
NEE Partners issues any additional NEE Partners Series A Preferred Units or NEE
Partners Series A Parity Securities and contributes the cash proceeds or other
consideration received from the issuance thereof to the Partnership, the
Partnership is authorized to issue, and shall issue, a number of Series A
Preferred Units or Series A Parity Securities, as applicable, equal to the
number of NEE Partners Series A Preferred Units or


39

--------------------------------------------------------------------------------





NEE Partners Series A Parity Securities so issued without any further act,
approval or vote of any Partner or any other Persons.
Subject to Section 5.11(b)(vi)(E), the Partnership may, without any consent or
vote of the holders of Outstanding Series A Preferred Units (but without
prejudice to their rights under Section 5.11(b)(iii)(A)), issue the Series A PIK
Units contemplated by this Agreement or create (by reclassification or
otherwise) and issue Series A Junior Securities in an unlimited amount.
(v)    Legends. Each certificate or book entry evidencing a Series A Preferred
Unit shall bear a conspicuous legend in substantially the form set forth in
Exhibit C of this Agreement.
(vi)     Conversion.
(A)    The Series A Preferred Units shall be converted into Series A Conversion
Units automatically if, when and to the same extent as the corresponding NEE
Partners Series A Preferred Units are converted into NEE Partners Series A
Conversion Units pursuant to the NEE Partners Partnership Agreement, and the
Partnership is authorized to issue, and shall issue, a number of Series A
Conversion Units equal to the number of NEE Partners Series A Conversion Units
so issued without any further act, approval or vote of any Partner or any other
Persons.
(B)    Immediately upon the issuance of Common Units as a result of any
conversion of Series A Preferred Units, subject to Section 5.11(b)(i)(D), all
rights of the Series A Converting Unitholder with respect to such Series A
Preferred Units shall cease, including any further accrual of distributions, and
such Series A Converting Unitholder thereafter shall be treated for all purposes
as the owner of Common Units. Fractional Common Units shall not be issued to any
Person pursuant to this Section 5.11(b)(vi)(A) (each fractional Common Unit
shall be rounded down with the remainder being paid an amount in cash equal to
the amount of cash paid with respect to any fractional corresponding NEE
Partners Common Units).
(C)    Conversion Notice. NEE Partners shall promptly notify the Partnership
upon receipt of written notice from a NEE Partners Series A Converting
Unitholder stating that such converting unitholder elects to convert its NEE
Partners Series A Preferred Units pursuant to the NEE Partners Partnership
Agreement (a “NEE Partners Series A Conversion Notice”). NEE Partners shall
simultaneously notify the Partnership if NEE Partners gives notice to a NEE
Partners Series A Preferred Unitholder of NEE Partners’ election to force
conversion of NEE Partners Series A Preferred Units (a “NEE Partners Series A
Forced Conversion Notice”).
(D)    Timing. NEE Partners and the Partnership agree to use commercially
reasonable efforts to accomplish the objectives of this Section 5.11(b)(vi) on
the time frames and in the manner contemplated in the corresponding provisions
of the NEE Partners Partnership Agreement. Subject to Section 5.11(b)(i)(D),
upon issuance of Series A Conversion Units to the Series A Converting
Unitholder, all rights under the converted Series A Preferred Units shall cease,
and such Series A Converting Unitholder shall be treated for all purposes as the
Record Holder of such Series A Conversion Units.


40

--------------------------------------------------------------------------------





(E)    Distributions, Combinations, Subdivisions and Reclassifications by NEE
Partners. If, when and to the same extent that the NEE Partners Series A
Conversion Rate, the NEE Partners Series A Issue Price or any other term(s) of
the NEE Partners Series A Preferred Units are adjusted under or pursuant to
Section 5.8(b)(vi)(E) of the NEE Partners Partnership Agreement, the Series A
Conversion Rate, Series A Issue Price or other corresponding term(s) of the
Partnership’s Series A Preferred Units shall be simultaneously and automatically
adjusted in a manner that achieves the economic equivalent adjustment with
respect to the Partnership’s Series A Preferred Units, without any further act,
approval or vote of any Partner or any other Persons. Such adjustments shall be
made successively if, when and to the same extent as provided in the NEE
Partners Partnership Agreement.
(F)    No Adjustments for Certain Items. The limitations on adjustments to the
NEE Partners Series A Preferred Units under Section 5.8(b)(vi)(F) of the NEE
Partners Partnership Agreement shall apply to the Partnership’s Series A
Preferred Units on a corresponding and equivalent basis.
(vii)    Series A Change of Control. If a Series A Change of Control (as defined
in the NEE Partners Partnership Agreement) occurs:
(A)    If the corresponding NEE Partners Series A Preferred Units are converted
under or pursuant to the NEE Partners Partnership Agreement, the Series A
Preferred Units shall be converted automatically if, when and to the same extent
as the corresponding NEE Partners Series A Preferred Units are so converted,
without any further act, approval or vote of any Partner or any other Persons.
(B)    If the corresponding NEE Partners Series A Preferred Units continue to be
held after the Series A Change of Control pursuant to the NEE Partners
Partnership Agreement, the Series A Preferred Units shall continue to be held by
NEE Partners.
(C)    If the corresponding NEE Partners Series A Preferred Units are redeemed,
repurchased or otherwise acquired (whether by exercise of a put or call, by
forfeiture, automatically or by means of another arrangement) by NEE Partners,
or if the corresponding NEE Partners Series A Preferred Units are exchanged for
a Series A Substantially Equivalent Unit (as defined in the NEE Partners
Partnership Agreement), then, immediately prior to such redemption, repurchase
or acquisition of NEE Partners Series A Preferred Units, or immediately prior to
such exchange for a Series A Substantially Equivalent Unit, as applicable, the
Partnership shall redeem a number of Series A Units held by NEE Partners equal
to the number of NEE Partners Series A Units so redeemed, repurchased, acquired
or exchanged, with such redemption to be upon the same or substantially
economically equivalent terms as the redemption, repurchase, acquisition or
exchange of such NEE Partners Series A Preferred Units.
(viii)    Series A Preferred Unit Transfer Restrictions. NEE Partners shall not
transfer any Series A Preferred Units issued to it under this Agreement.


41

--------------------------------------------------------------------------------





(c)    Amendment. This Section 5.11, Section 6.1(a), Section 6.4,
Section 12.4(c) and the Series A Definitions may not be amended or modified
except by a written instrument executed by the General Partner and the Series A
Preferred Unit Limited Partners holding one hundred percent (100%) of the Series
A Preferred Units then outstanding.
(d)    No Third-Party Beneficiaries. Except as specified in Section 17.6 of the
Agreement, the terms and provisions of this Section 5.11, Section 6.1(a),
Section 6.4, Section 12.4(c) and the Series A Definitions are intended solely
for the benefit of the Partners and their respective successors or permitted
assigns, and it is not the intention of the General Partner to confer
third-party beneficiary rights upon any other Person by reason of this
Section 5.11, Section 6.1(a), Section 6.4, Section 12.4(c) and the Series A
Definitions.
 
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
Section 6.1    Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss, deduction, and
credit (computed in accordance with Section 5.3(b)) for each taxable period
shall be allocated among the Partners as provided herein below.
(a)    Net Income and Net Loss. After giving effect to the special allocations
set forth in Section 6.1(b), if there is Net Income remaining for a taxable
period, the remaining Net Income shall be allocated among the Partners so as to
reduce proportionately (based on the amounts that need to be reduced) the
differences between their respective Target Capital Account Balances and
Partially Adjusted Capital Account Balances for the taxable period. After giving
effect to the special allocations set forth in Section 6.1(b), if there is Net
Loss remaining for a taxable period, the remaining Net Loss shall be allocated
among the Partners so as to reduce proportionately (based on the amounts that
need to be reduced) the differences between their respective Partially Adjusted
Capital Account Balances and Target Capital Account Balances for the taxable
period. If in the fiscal period of liquidation of the Partnership or in the
fiscal period of the sale of substantially all of its assets, at least one
Partner has a Targeted Capital Account Balance in excess of its Partially
Adjusted Capital Account Balance or at least one Partner has a Partially
Adjusted Capital Account Balance in excess of its Targeted Capital Account
Balance, the General Partner may apply the foregoing provisions by allocating
items of income and gain taken into account in determining Net Income or Net
Loss (other than items allocated pursuant to Section 6.1(b)) in lieu of Net
Income and by allocating items of loss and deduction taken into account in
determining Net Income or Net Loss (other than items allocated pursuant to
Section 6.1(b)) in lieu of Net Loss.
(b)    Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:


42

--------------------------------------------------------------------------------





(i)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation
Sections 1.704-2(f), 1.704-2(g) and 1.704-2(j)(2)(i), or any successor
provision. For purposes of this Section 6.1(b), each Partner’s Adjusted Capital
Account balance shall be determined, and the allocation of income or gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.1(b) with respect to such taxable period
(other than an allocation pursuant to Section 6.1(b)(v) and Section 6.1(b)(vi)).
This Section 6.1(b)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.
(ii)    Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(b)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(b), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(b) with respect to such taxable period (other than an allocation
pursuant to Section 6.1(b)(i), Section 6.1(b)(v) and Section 6.1(b)(vi)). This
Section 6.1(b)(ii) is intended to comply with the chargeback of items of income
and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
 
(iii)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(b)(iii)
shall be made only if and to the extent that such Partner would have a deficit
balance in its Adjusted Capital Account as adjusted after all other allocations
provided for in this Section 6.1 have been tentatively made as if this
Section 6.1(b)(iii) were not in this Agreement. This Section 6.1(b)(iii) is
intended to constitute a “qualified income offset” within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.


43

--------------------------------------------------------------------------------





(iv)    Gross Income Allocation. In the event any Partner has a deficit balance
in its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 6.1(b)(iv) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(b)(iii) and this Section 6.1(b)(iv) were not
in this Agreement.
(v)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners Pro Rata. If the General Partner determines
that the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.
(vi)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, the Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
(vii)    Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata.
(viii)    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation Section 1.704-
1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.


44

--------------------------------------------------------------------------------





(ix)    Loss Allocation Limitation. No allocation of Net Loss (or items thereof)
shall be made to any Partner to the extent that such allocation would create or
increase an Adjusted Capital Account deficit with respect to such Partner. Any
amount of Net Loss (or items thereof) that cannot be allocated to a Partner
pursuant to this Section 6.1(b)(ix) generally will be allocated among the other
Partners in accordance with Section 6.1.
(c)     Other Allocation Provisions.
(i)    [Reserved]
(ii)    Changes in Partnership Interests. If any Partnership Interests are
transferred or redeemed, or upon the admission of a new Partner, in accordance
with the provisions of this Agreement during any taxable period, the income or
loss attributable to such Partnership Interests for such taxable period shall be
divided and allocated between the Partners based upon Section 706 of the Code or
another permissible method selected by the General Partner.
(iii)    Class-by-Class Allocations. Any allocations made pursuant to
Section 6.1(a) and Section 6.1(b), as well as any tax allocations made pursuant
to Section 6.2, shall be made on a class-by-class basis.
(iv)    Determinations by the General Partner. All matters concerning the
computation of Capital Accounts, the computation and allocation of Net Income
(and items thereof) and Net Loss (and items thereof), the allocation of items of
income, gain, loss, deduction and expense for tax purposes, and the adoption of
any accounting procedures not expressly provided for by the terms of this
Agreement shall be determined by the General Partner in its discretion,
including, but not limited to, elections pursuant to Section 706 of the Code.
Such determination shall be final and conclusive as to all Partners.
Notwithstanding anything expressed or implied to the contrary in this Agreement,
in the event that the General Partner shall determine, in its discretion, that
it is prudent to modify or amend this Agreement in order to modify the manner in
which the Capital Accounts, or any debits or credits thereto, are computed in
order to effectuate the intended economic sharing arrangement of the Partners as
reflected in this Article VI or to comply with Section 704 of the Code and the
Treasury Regulations thereunder, the General Partner may make such modification
or amendment, provided that such modification or amendment does not directly or
indirectly cause a decrease in the amount of distributions to which a Partner
would otherwise be entitled. Notwithstanding anything to the contrary in this
Agreement, any determination under this Section 6.1 or Section 6.2 to be made by
the General Partner shall be made at the direction of the Manager pursuant to
the Management Services Agreement for so long as the Management Services
Agreement remains in effect; provided, however, that any such determination
shall not be effected with respect to any class of Units if it results in any
materially adverse effect on the Unitholders of such class in tax years starting
on or after January 1, 2018.
(v)    State Tax Incentives. Notwithstanding anything to the contrary in this
Agreement, the General Partner (at the direction of the Manager) shall have the
discretion to allocate any state tax incentives 100% to NEE Equity, so long as
such allocation does not have a material adverse effect on the Partnership or
any class of Unitholders.


45

--------------------------------------------------------------------------------





Section 6.2    Allocations for Tax Purposes.    
(a)    Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss, deduction and credit shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1.
(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined to be appropriate by the
General Partner (taking into account the General Partner’s discretion under
Section 6.1(c)(iv)).
(c)    In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1250-1(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
(d)    All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.    
(a)    Within forty-five (45) days following the end of each Quarter, an amount
equal to 100% of Available Cash with respect to such Quarter shall be
distributed in accordance with this Article VI by the Partnership to the
Partners as of the Record Date selected by the General Partner. All amounts of
Available Cash distributed by the Partnership on any date from any source shall
be deemed to be Operating Surplus until the sum of all amounts of Available Cash
theretofore distributed by the Partnership to the Partners pursuant to
Section 6.4 equals the Operating Surplus from the Closing Date through the close
of the immediately preceding Quarter. Any remaining amounts of Available Cash
distributed by the Partnership on such date shall be deemed to be “Capital
Surplus.” All distributions required to be made under this Agreement shall be
made subject to Sections 17-607 and 17-804 of the Delaware Act.
(b)    Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all cash received during or after the Quarter in
which the Liquidation Date occurs shall be applied and distributed solely in
accordance with, and subject to the terms and conditions of, Section 12.4.


46

--------------------------------------------------------------------------------





(c)    The General Partner may treat taxes paid by the Partnership on behalf of,
or amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners, as determined appropriate under
the circumstances by the General Partner.
(d)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through a Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
Section 6.4    Distributions and Payments of Available Cash from Operating
Surplus. Available Cash with respect to any Quarter that is deemed to be
Operating Surplus pursuant to the provisions of Section 6.3 or Section 6.5 shall
be distributed or paid in the following order of priority:
(a)    First, as distributions or payments with respect to Series A Preferred
Units as required by Section 5.11; and
(b)    Second, to the holders of the Common Units, Pro Rata.
Section 6.5    Distributions of Available Cash from Capital Surplus. Available
Cash that is deemed to be Capital Surplus shall be distributed as if it were
Operating Surplus.
Section 6.6    Adjustment of Minimum Quarterly Distribution. The Minimum
Quarterly Distribution shall be proportionately adjusted in the event of any
distribution, combination or subdivision (whether effected by a distribution
payable in Units or otherwise) of Units or other Partnership Interests in
accordance with Section 5.8. In the event of a distribution of Available Cash
that is deemed to be from Capital Surplus, the then applicable Minimum Quarterly
Distribution shall be adjusted proportionately downward to equal the product
obtained by multiplying the otherwise applicable Minimum Quarterly Distribution
by a fraction of which the numerator is the Unrecovered Initial Unit Price of
the Common Units immediately after giving effect to such distribution and of
which the denominator is the Unrecovered Initial Unit Price of the Common Units
immediately prior to giving effect to such distribution.


47

--------------------------------------------------------------------------------





ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1    Management.    
(a)    Except as delegated to the Manager Group as set forth in the Management
Services Agreement or as otherwise provided therein or in the NEE Partners
Partnership Agreement, the General Partner shall conduct, direct and manage all
activities of the Partnership. Except as otherwise expressly provided in this
Agreement, but without limitation on the ability of the General Partner to
delegate its rights and power to other Persons, all management powers over the
business and affairs of the Partnership shall be exclusively vested in the
General Partner, and no Limited Partner in its capacity as such shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted to a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests, and the
incurring of any other obligations;
(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
(iii)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 and Article XIV);
(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including (A) the
financing of the conduct of the operations of the Partnership Group; (B) subject
to Section 7.6(a), the lending of funds to other Persons (including other Group
Members); (C) the repayment or guarantee of obligations of any Group Member; and
(D) the making of capital contributions to any Group Member;
(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract having no recourse against the
General Partner or its assets other than its interest in the Partnership, even
if the same results in the terms of the transaction are less favorable to the
Partnership than would otherwise be the case);


48

--------------------------------------------------------------------------------





(vi)    the distribution of cash held by the Partnership;
(vii)    the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, internal and outside attorneys, accountants, consultants and contractors
and the determination of their compensation and other terms of employment or
hiring;
 
(viii)     the maintenance of insurance for the benefit of the Partnership
Group, the Partners and Indemnitees;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;
(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
(xii)    the purchase, sale or other acquisition or disposition of Partnership
Interests, or the issuance of Derivative Partnership Interests;
(xiii)    the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and
(xiv)    the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
(b)    Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Interests hereby agrees that the execution, delivery or performance by the
General Partner, any Group Member or any Affiliate of any of them of this
Agreement or any agreement authorized or permitted under this Agreement
(including the exercise by the General Partner or any Affiliate of the General
Partner of the rights accorded pursuant to Article XVII) shall not constitute a
breach by the General Partner of any duty or any other obligation of any type
whatsoever that the General Partner may owe the Partnership or the Limited
Partners or any other Persons under this Agreement (or any other agreements) or
of any duty existing at law, in equity or otherwise.
(c)     Notwithstanding any other provision of this Agreement, the consent of
the NEE Partners General Partner, which may be granted or withheld in its sole
discretion, shall be required for the following actions:


49

--------------------------------------------------------------------------------





(i)    Sale of all or substantially all assets of the Partnership Group as set
forth in Section 7.3.
(ii)    Merger, consolidation, or conversion of the Partnership, as set forth in
Section 14.2, or the merger, consolidation, or conversion of any other Group
Member.
(iii)    Dissolution of the Partnership, as set forth in Section 12.1(b), or the
dissolution of any other Group Member.
(iv)    Transfer by the General Partner of all or any part of its General
Partner Interest to another Person as set forth in Section 4.6.
(v)    Amendment of this Agreement.
Section 7.2    Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents that the General Partner determines to be necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.3(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.
Section 7.3    Restrictions on the General Partner’s Authority to Sell Assets of
the Partnership Group.
Except as provided in Article XII and Article XIV, the General Partner may not
sell, exchange or otherwise dispose of all or substantially all of the assets of
the Partnership Group, taken as a whole, in a single transaction or a series of
related transactions without the approval of the NEE Partners General Partner
and holders of a Unit Majority; provided, however, that this provision shall not
preclude or limit the General Partner’s ability to mortgage, pledge, hypothecate
or grant a security interest in all or substantially all of the assets of the
Partnership Group and shall not apply to any forced sale of any or all of the
assets of the Partnership Group pursuant to the foreclosure of, or other
realization upon, any such encumbrance.


50

--------------------------------------------------------------------------------





Section 7.4    Reimbursement of the General Partner.    
(a)    Except as provided in the Management Services Agreement and elsewhere in
this Agreement, the General Partner shall not be compensated for its services as
a general partner or managing member of any Group Member.
(b)    Subject to the Management Services Agreement, and without duplication,
the General Partner and its Affiliates shall be reimbursed on a monthly basis,
or such other basis as the General Partner may determine, for (i) all direct and
indirect expenses it incurs or payments it makes on behalf of the Partnership
Group and (ii) all other expenses allocable to the Partnership Group or
otherwise incurred by the General Partner or its Affiliates in connection with
managing and operating the Partnership Group’s business and affairs (including
expenses allocated to the General Partner by its Affiliates). The General
Partner shall determine the expenses that are allocable to the Partnership
Group. Reimbursements pursuant to this Section 7.4 shall be in addition to any
reimbursement to the General Partner as a result of indemnification pursuant to
Section 7.7. This provision does not affect the ability of the General Partner
and its Affiliates to enter into an agreement to provide services to any Group
Member for a fee or otherwise than for cost.
Section 7.5    Outside Activities.    
(a)    The General Partner, for so long as it is the General Partner of the
Partnership, (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by NEE Partners' public filings with
the Commission or (B) the acquiring, owning or disposing of debt securities or
equity interests in any Group Member.
(b)    Subject to the terms of Section 7.5(c), the Right of First Offer
Agreement and the Right of First Refusal Agreement, each Unrestricted Person
(other than the General Partner) shall have the right to engage in businesses of
every type and description and other activities for profit and to engage in and
possess an interest in other business ventures of any and every type or
description, whether in businesses engaged in or anticipated to be engaged in by
any Group Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty otherwise existing at law, in equity or otherwise, to any Group Member or
any Partner; provided such Unrestricted Person does not engage in such business
or activity using confidential or proprietary information provided by or on
behalf of the Partnership to such Unrestricted Person. None of any Group Member,
any Limited Partner or any other Person shall have any rights by virtue of this
Agreement, any Group Member Agreement, or the partnership relationship
established hereby in any business ventures of any Unrestricted Person.


51

--------------------------------------------------------------------------------





(c)    Subject to the terms of Sections 7.5(a) and Section 7.5(b), the Right of
First Offer Agreement and the Right of First Refusal Agreement, but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any duty otherwise existing at law, in equity or otherwise, of the
General Partner or any other Unrestricted Person for the Unrestricted Persons
(other than the General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise, to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Unrestricted Person (including the General
Partner). No Unrestricted Person (including the General Partner) who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Partnership, shall have any duty to
communicate or offer such opportunity to the Partnership, and such Unrestricted
Person (including the General Partner) shall not be liable to the Partnership,
to any Limited Partner or any other Person bound by this Agreement for breach of
any duty otherwise existing at law, in equity or otherwise, by reason of the
fact that such Unrestricted Person (including the General Partner) pursues or
acquires for itself, directs such opportunity to another Person or does not
communicate such opportunity or information to the Partnership, provided such
Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person.
(d)    The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests and, except as otherwise provided in this Agreement, shall
be entitled to exercise, at their option, all rights relating to all Units
and/or other Partnership Interests acquired by them. The term “Affiliates” when
used in this Section 7.5(d) with respect to the General Partner shall not
include any Group Member.
Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.    
(a)    The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may charge the borrowing party interest
at prevailing rates (including prevailing origination fees) that would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.6(a) and
Section 7.6(b), the term “Group Member” shall include any Affiliate of a Group
Member that is controlled by the Group Member.


52

--------------------------------------------------------------------------------





(b)    The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member); provided, however, that
Cash Sweep Withdrawals shall not be subject to this Section 7.6(b).
(c)    No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty or any other
obligation of any type whatsoever, expressed or implied, of the General Partner
or its Affiliates to the Partnership or the Limited Partners existing hereunder,
or existing at law, in equity or otherwise by reason of the fact that the
purpose or effect of such borrowing is directly or indirectly to enable
distributions to the General Partner or its Affiliates (including in their
capacities as Limited Partners) to exceed the General Partner’s or its
Affiliates’ Percentage Interest of the total amount distributed to all Limited
Partners.
Section  7.7    Indemnification.
(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or omitting or
refraining to act) in such capacity on behalf of or for the benefit of the
Partnership; provided, that the Indemnitee shall not be indemnified and held
harmless pursuant to this Agreement if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Agreement, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to any
Indemnitee (other than a Group Member) with respect to any such Affiliate’s
obligations pursuant to the Transaction Documents. Any indemnification pursuant
to this Section 7.7 shall be made only out of the assets of the Partnership, it
being agreed that the General Partner shall not be personally liable for such
indemnification and shall have no obligation to contribute or loan any monies or
property to the Partnership to enable it to effectuate such indemnification.
(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Partnership prior to a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.7, the Indemnitee is not entitled to
be indemnified upon receipt by the Partnership of any undertaking by or on
behalf of the Indemnitee to repay


53

--------------------------------------------------------------------------------





such amount if it shall be ultimately determined that the Indemnitee is not
entitled to be indemnified as authorized by this Section 7.7.
(c)    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee may be entitled under this Agreement,
any other agreement, including the Management Services Agreement, pursuant to
any vote of the holders of Outstanding Limited Partner Interests, as a matter of
law, in equity or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity, and shall continue as to
an Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.
(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
(e)    For purposes of this Section 7.7: (i) the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; (ii) excise taxes assessed on an Indemnitee with
respect to an employee benefit plan pursuant to applicable law shall constitute
“fines” within the meaning of Section 7.7(a); and (iii) action taken or omitted
by it with respect to any employee benefit plan in the performance of its duties
for a purpose reasonably believed by it to be in the best interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is in the best interests of the Partnership.
 
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i)    No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.


54

--------------------------------------------------------------------------------





Section 7.8    Liability of Indemnitees.    
(a)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who have acquired interests in the Partnership
Interests, for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was criminal.
(b)    The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its employees or agents, and the General Partner shall
not be responsible for any misconduct or negligence on the part of any such
employee or agent appointed by the General Partner in good faith.
(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.
(d)    Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
Section 7.9    Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.    
(a)    Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Outstanding NEE Partners Common Units (excluding,
if the conflict involves the General Partner or any of its Affiliates, NEE
Partners Common Units owned by the General Partner and its Affiliates),
(iii) determined by the Board of Directors to be on terms no less favorable to
the Partnership than those generally being provided to or available from
unrelated third parties or (iv) determined by the Board of Directors to be fair
and reasonable to the Partnership, taking into account the totality of the
relationships between the parties involved (including other transactions that
may be particularly favorable or advantageous


55

--------------------------------------------------------------------------------





to the Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval or approval by the holders of NEE Partners Common Units of such
resolution. Notwithstanding the foregoing, the General Partner, for itself and
its Affiliates, may also adopt a resolution or course of action that has not
received Special Approval or the approval by the holders of NEE Partners Common
Units. Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever the General Partner makes a determination to refer or not to
refer any potential conflict of interest to the Conflicts Committee for Special
Approval or to seek or not to seek approval by the holders of the NEE Partners
Common Units, the General Partner shall be entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner shall not, to the fullest extent
permitted by law, be required to act in good faith or pursuant to any other
standard imposed by this Agreement, any Group Member Agreement, any other
agreement contemplated hereby or under the Delaware Act or any other law, rule
or regulation or at equity, and the General Partner in making such determination
or taking or declining to take such other action shall be permitted to do so in
its sole and absolute discretion. If Special Approval is sought, then it shall
be presumed that, in making its decision, the Conflicts Committee acted in good
faith, and if the Board of Directors determines that the resolution or course of
action taken with respect to a conflict of interest satisfies either of the
standards set forth in clauses (iii) or (iv) above, then it shall be presumed
that, in making its decision, the Board of Directors acted in good faith. In any
proceeding brought by any Limited Partner or by or on behalf of such Limited
Partner or any other Limited Partner or the Partnership challenging any action
by the Conflicts Committee with respect to any matter referred to the Conflicts
Committee for Special Approval by the General Partner, any action by the Board
of Directors in determining whether the resolution or course of action taken
with respect to a conflict of interest satisfies either of the standards set
forth in clauses (iii) or (iv) above, the Person bringing or prosecuting such
proceeding shall have the burden of overcoming the presumption that the
Conflicts Committee or the Board of Directors, as applicable, acted in good
faith; in all cases subject to the provisions for conclusive determination in
Section 7.9(b). Notwithstanding anything to the contrary in this Agreement or
any duty otherwise existing at law or equity, the existence of the conflicts of
interest described in the IPO Registration Statement are hereby approved by all
Partners and shall not constitute a breach of this Agreement.
(b)    Whenever the General Partner or the Board of Directors, or any committee
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any Affiliate of the General Partner
causes the General Partner to do so, in its capacity as the general partner of
the Partnership as opposed to in its individual capacity, whether under this
Agreement, any Group Member Agreement or any other agreement, then, unless
another express standard is provided for in this Agreement, the General Partner,
such Board of Directors or such committee or such Affiliates causing the General
Partner to do so, shall make such determination or take or decline to take such
other action in good faith and shall not be subject to any other or different
standards (including fiduciary standards) imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity. A determination or other
action


56

--------------------------------------------------------------------------------





or inaction will conclusively be deemed to be in “good faith” for all purposes
of this Agreement, if the Person or Persons making such determination or taking
or declining to take such other action subjectively believe that the
determination or other action or inaction is in the best interests of the
Partnership Group; provided, that if the Board of Directors is making a
determination or taking or declining to take an action pursuant to clause (iii)
or clause (iv) of the first sentence of Section 7.9(a), then in lieu thereof,
such determination or other action or inaction will conclusively be deemed to be
in “good faith” for all purposes of this Agreement if the members of the Board
of Directors making such determination or taking or declining to take such other
action subjectively believe that the determination or other action or inaction
meets the standard set forth in clause (iii) or clause (iv) of the first
sentence of Section 7.9(a), as applicable.
(c)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner, or such Affiliates causing it to do
so, shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the Person
or Persons making such determination or taking or declining to take such other
action shall be permitted to do so in their sole and absolute discretion. By way
of illustration and not of limitation, whenever the phrase, “the General Partner
at its option,” or some variation of that phrase, is used in this Agreement, it
indicates that the General Partner is acting in its individual capacity.
(d)    The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, by its stockholders, if the
General Partner is a corporation, or by the members or stockholders of the
General Partner’s general partner, if the General Partner is a partnership.
(e)    Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
(f)    Except as expressly set forth in this Agreement or required by the
Delaware Act, neither the General Partner nor any other Indemnitee shall have
any duties or liabilities, including fiduciary duties, to the Partnership or any
Limited Partner and the provisions of this Agreement, to the extent that they
restrict, eliminate or otherwise modify the duties and liabilities, including
fiduciary duties, of the General Partner or any other Indemnitee otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities


57

--------------------------------------------------------------------------------





of the General Partner or such other Indemnitee. Notwithstanding the foregoing,
nothing herein shall eliminate or limit (i) the express contractual provisions
set forth herein or (ii) the implied contractual covenant of good faith and fair
dealing.
(g)    The Unitholders shall be deemed to have authorized the General Partner,
on behalf of the Partnership as a general partner or managing member of a Group
Member, to approve actions by the general partner or managing member of such
Group Member similar to those actions permitted to be taken by the General
Partner pursuant to this Section 7.9.
Section 7.10    Other Matters Concerning the General Partner.    
(a)    The General Partner and any other Indemnitee may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.
(b)    The General Partner and any other Indemnitee may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the advice or opinion (including an Opinion of
Counsel) of such Persons as to matters that the General Partner or such
Indemnitee, respectively, reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such advice or opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.
 
Section 7.11    Purchase or Sale of Partnership Interests. The General Partner
may cause the Partnership to purchase or otherwise acquire Partnership Interests
or Derivative Partnership Interests. As long as Partnership Interests are held
by any Group Member, such Partnership Interests shall not be considered
Outstanding for any purpose, except as otherwise provided herein. The General
Partner or any Affiliate of the General Partner may also purchase or otherwise
acquire and sell or otherwise dispose of Partnership Interests for its own
account, subject to the provisions of Articles IV and X.
Section 7.12    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person (other than the General Partner and its
Affiliates) dealing with the Partnership shall be entitled to assume that the
General Partner and any officer of the General Partner authorized by the General
Partner to act on behalf of and in the name of the Partnership has full power
and authority to encumber, sell or otherwise use in any manner any and all
assets of the Partnership and to enter into any authorized contracts on behalf
of the Partnership, and such Person shall be entitled to deal with the General
Partner or any such officer as if it were the Partnership’s sole party in
interest, both legally and beneficially. Each Limited Partner hereby waives, to
the fullest extent permitted by law, any and all defenses or other remedies that
may be available against such Person to contest, negate or disaffirm any action
of the General Partner or


58

--------------------------------------------------------------------------------





any such officer in connection with any such dealing. In no event shall any
Person (other than the General Partner and its Affiliates) dealing with the
General Partner or any such officer or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
any such officer or its representatives. Each and every certificate, document or
other instrument executed on behalf of the Partnership by the General Partner or
their officers and representatives shall be conclusive evidence in favor of any
and every Person relying thereon or claiming thereunder that (a) at the time of
the execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect, (b) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership and (c) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1    Records and Accounting. The General Partner shall keep or cause
to be kept at the principal office of the Partnership appropriate books and
records with respect to the Partnership’s business, including the Register. Any
books and records maintained by or on behalf of the Partnership in the regular
course of its business, including the Register, books of account and records of
Partnership proceedings, may be kept on, or be in the form of, computer disks,
hard drives, punch cards, magnetic tape, photographs, micrographics or any other
information storage device; provided, that the books and records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial reporting
purposes, on an accrual basis in accordance with U.S. GAAP. The Partnership
shall not be required to keep books maintained on a cash basis and the General
Partner shall be permitted to calculate cash-based measures, including Operating
Surplus, by making such adjustments to its accrual basis books to account for
non-cash items and other adjustments as the General Partner determines to be
necessary or appropriate.
Section 8.2    Fiscal Year. Except as otherwise required by law, the fiscal year
of the Partnership for financial reporting and tax purposes shall be a fiscal
year ending December 31.
ARTICLE IX
TAX MATTERS
Section 9.1    Tax Returns and Information. The Partnership shall timely file
all returns of the Partnership that are required for federal, state and local
income tax purposes on the basis of the taxable period or year that it is
required by law to adopt, from time to time, as determined by the General
Partner. In the event the Partnership is required to use a taxable period other
than a year ending on December 31, the General Partner shall use reasonable
efforts to change the


59

--------------------------------------------------------------------------------





taxable period of the Partnership to a year ending on December 31. The tax
information reasonably required by Partners for federal and state income tax
reporting purposes with respect to a taxable period shall be furnished to them
within one hundred eighty (180) days of the close of the calendar year in which
the Partnership’s taxable period ends. In addition, the Partnership shall
furnish to NEE Equity any additional tax information reasonably requested by NEE
Equity in order to comply with its organizational documents, including
additional detail regarding the source of any items of income, gain, loss,
deduction, or credit allocated to NEE Equity to the extent not otherwise
reflected in the information provided to the Partners under the preceding
sentence.
Section 9.2    Tax Characterization. Unless otherwise determined by the General
Partner, the Partnership shall be treated as a partnership and not as an
association taxable as a corporation for U.S. federal income tax purposes, and
the Partners and the Partnership shall not take any action that would cause the
Partnership to be treated as a corporation for U.S. federal income tax purposes
(as well as for any analogous state or local tax purposes).
Section 9.3    Tax Elections.
(a)    The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners.
(b)    Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
Section 9.4    Tax Controversies. Subject to the provisions hereof, NEE Partners
is designated as the “tax matters partner” (as defined in Section 6231(a)(7) of
the Code) and is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. Each Partner agrees to cooperate with NEE Partners and to
do or refrain from doing any or all things reasonably required by NEE Partners
to conduct such proceedings.
Section 9.5    Withholding. Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that may be
required to cause the Partnership and other Group Members to comply with any
withholding requirements established under the Code or any other federal, state
or local law including pursuant to Sections 1441, 1442, 1445 and 1446 of the
Code, or established under any foreign law, at the direction of the NEE Partners
General Partner. To the extent that the Partnership is required or elects to
withhold and pay over to any taxing authority any amount resulting from the
allocation or distribution of income to any Partner (including by reason of
Section 1446 of the Code), the General Partner may treat the amount withheld as
a distribution of cash pursuant to Article VI or Section 12.4(c) in the amount
of such withholding from such Partner. To the extent such amount exceeds the
amount of distributions to which the Partner is otherwise entitled under Article
VI, such amounts withheld shall constitute a loan by the Partnership to such
Partner, which loan shall be repaid upon demand of the General


60

--------------------------------------------------------------------------------





Partner, and General Partner may offset any future distributions to which such
Partner is otherwise entitled by the unpaid amount of such loan.
Section 9.6    Direction of Manager. Any determination to be made by the General
Partner under this Article IX shall be made at the direction of the Manager
pursuant to the Management Services Agreement for so long as the Management
Services Agreement remains in effect; provided, however, that any such
determination shall not be effected if the Board of Directors determines that it
would materially adversely affect any class of Unitholders.
 
ARTICLE X
ADMISSION OF PARTNERS
Section 10.1    Admission of Limited Partners.    
(a)    [Reserved]
(b)    By acceptance of any Limited Partner Interests transferred in accordance
with Article IV or acceptance of any Limited Partner Interests issued pursuant
to Article V or pursuant to a merger, consolidation or conversion pursuant to
Article XIV, each transferee of, or other such Person acquiring, a Limited
Partner Interest (including any nominee, agent or representative acquiring such
Limited Partner Interests for the account of another Person or Group, which
nominee, agent or representative shall be subject to Section 10.1(c) below)
(i) shall be admitted to the Partnership as a Limited Partner with respect to
the Limited Partner Interests so transferred or issued to such Person when such
Person becomes the Record Holder of the Limited Partner Interests so transferred
or acquired, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) shall be deemed to represent that
the transferee or acquirer has the capacity, power and authority to enter into
this Agreement and (iv) shall be deemed to make any consents, acknowledgements
or waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement. A Person may become a Limited Partner without the consent or approval
of any of the Partners. A Person may not become a Limited Partner without
acquiring a Limited Partner Interest and becoming the Record Holder of such
Limited Partner Interest.
(c)    With respect to Units that are held for a Person’s account by another
Person that is the Record Holder (such as a broker, dealer, bank, trust company
or clearing corporation, or an agent of any of the foregoing), such Record
Holder shall, in exercising the rights of a Limited Partner in respect of such
Units, including the right to vote, on any matter, and unless the arrangement
between such Persons provides otherwise, take all action as a Limited Partner by
virtue of being the Record Holder of such Units in accordance with the direction
of the Person who is the beneficial owner of such Units, and the Partnership
shall be entitled to assume such Record Holder is so acting without further
inquiry. The provisions of this Section 10.1(c) are subject to the provisions of
Section 4.3.


61

--------------------------------------------------------------------------------





(d)    The name and mailing address of each Record Holder shall be listed in the
Register. The General Partner shall update the Register from time to time as
necessary to reflect accurately the information therein (or shall cause the
Transfer Agent to do so, as applicable).
(e)    Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(b).
Section 10.2    Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner Interest pursuant to Section 4.6 who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
pursuant to Section 4.6, provided, however, that no such successor shall be
admitted to the Partnership until compliance with the terms of Section 4.6 has
occurred and such successor has executed and delivered such other documents or
instruments as may be required to effect such admission. Any such successor is
hereby authorized to and shall, subject to the terms hereof, carry on the
business of the members of the Partnership Group without dissolution.
Section 10.3    Amendment of Agreement and Certificate of Limited
Partnership. To effect the admission to the Partnership of any Partner, the
General Partner shall take all steps necessary or appropriate under the Delaware
Act to amend the Register and any other records of the Partnership to reflect
such admission and, if necessary, to prepare as soon as practicable an amendment
to this Agreement and, if required by law, the General Partner shall prepare and
file an amendment to the Certificate of Limited Partnership.
ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1    Withdrawal of the General Partner.    
(a)    The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);
(i)    The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners pursuant to Section 11.1(b);
(ii)    The General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;
(iii)    The General Partner is removed pursuant to Section 11.2;
(iv)    The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or


62

--------------------------------------------------------------------------------





similar relief (but not a reorganization) under any law; (D) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against the General Partner in a proceeding of the type described
in clauses (A)-(C) of this Section 11.1(a)(iv); or (E) seeks, consents to or
acquiesces in the appointment of a trustee (but not a debtor-in-possession),
receiver or liquidator of the General Partner or of all or any substantial part
of its properties;
(v)    A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)    (A) if the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or ninety
(90) days expire after the date of notice to the General Partner of revocation
of its charter without a reinstatement of its charter, under the laws of its
state of incorporation; (B) if the General Partner is a partnership or a limited
liability company, the dissolution and commencement of winding up of the General
Partner; (C) if the General Partner is acting in such capacity by virtue of
being a trustee of a trust, the termination of the trust; (D) if the General
Partner is a natural person, his death or adjudication of incompetency; and
(E) otherwise upon the termination of the General Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within thirty (30) days after such occurrence. The Partners
hereby agree that only the Events of Withdrawal described in this Section 11.1
shall result in the withdrawal of the General Partner from the Partnership.
(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) (A) NEE Partners general
partner has withdrawn or has been removed from NEE Partners and (B) the General
Partner voluntarily withdraws by giving at least ninety (90) days’ advance
notice to the Unitholders, such withdrawal to take effect on the date specified
in such notice; or (ii) at any time that the General Partner ceases to be the
General Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to
Section 11.2. The withdrawal of the General Partner from the Partnership upon
the occurrence of an Event of Withdrawal shall also constitute the withdrawal of
the General Partner as general partner or managing member, if any, to the extent
applicable, of the other Group Members. If the General Partner gives a notice of
withdrawal pursuant to Section 11.1(a)(i), the holders of a Unit Majority, may,
prior to the effective date of such withdrawal, elect a successor General
Partner, which shall be approved by the NEE Partners General Partner. The Person
so elected as successor General Partner shall automatically become the successor
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member.
Any successor General Partner elected in accordance with the terms of this
Section 11.1 shall be subject to the provisions of Section 10.2.
Section 11.2    Removal of the General Partner. The General Partner may not be
removed as a general partner of the Partnership unless the NEE Partners General
Partner is removed as a general partner of NEE Partners in accordance with the
NEE Partners Partnership Agreement. If the NEE Partners General Partner is
removed as a general partner of NEE Partners in accordance


63

--------------------------------------------------------------------------------





with the NEE Partners Partnership Agreement, the General Partner shall be
removed as a general partner of the Partnership and the successor General
Partner effective upon the election of a successor General Partner by holders of
a Unit Majority and the admission of such successor General Partner pursuant to
Section 10.2. The removal of the General Partner shall also automatically
constitute the removal of the General Partner as general partner or managing
member, to the extent applicable, of the other Group Members of which the
General Partner is a general partner or a managing member. If a Person is
elected as a successor General Partner in accordance with the terms of this
Section 11.2, such Person shall, upon admission pursuant to Section 10.2,
automatically become a successor general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. Any successor General Partner elected in
accordance with the terms of this Section 11.2 shall be subject to the
provisions of Section 10.2.
Section 11.3    Withdrawal of Limited Partners. No Limited Partner shall have
any right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
Section 12.1    Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1, Section 11.2 or Section 12.2, the Partnership shall
not be dissolved and such successor General Partner shall continue the business
of the Partnership. The Partnership shall dissolve, and (subject to
Section 12.2) its affairs shall be wound up, upon:
(a)    an Event of Withdrawal of the General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and an Opinion of Counsel is received as provided in Section 12.2 and such
successor is admitted to the Partnership pursuant to Section 10.2;
(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority and the NEE Partners General Partner;
(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or
(d)    at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.


64

--------------------------------------------------------------------------------





Section 12.2     Continuation of the Business of the Partnership After
Dissolution. Upon (a) dissolution of the Partnership following an Event of
Withdrawal caused by the withdrawal or removal of the General Partner as
provided in Section 11.1(a)(i) or (iii) and the failure of the Partners to
select a successor to such Departing General Partner pursuant to Section 11.1 or
Section 11.2, then, to the maximum extent permitted by law, within ninety
(90) days thereafter, or (b) dissolution of the Partnership upon an event
constituting an Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or
(vi), then, to the maximum extent permitted by law, within one hundred eighty
(180) days thereafter, the holders of a Unit Majority may elect to continue the
business of the Partnership on the same terms and conditions set forth in this
Agreement by appointing as a successor General Partner a Person approved by the
holders of a Unit Majority. Unless such an election is made within the
applicable time period as set forth above, the Partnership shall conduct only
activities necessary to wind up its affairs. If such an election is so made,
then:
(i)    the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII; and
(ii)    the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;
provided, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and
(y) neither the Partnership nor any Group Member would be treated as an
association taxable as a corporation or otherwise be taxable as an entity for
federal income tax purposes upon the exercise of the right to continue (to the
extent not already so treated or taxed).
Section 12.3    Liquidator. Upon dissolution of the Partnership in accordance
with the provisions of Article XII, the General Partner shall select one or more
Persons to act as Liquidator. The Liquidator (if other than the General Partner)
shall be entitled to receive such compensation for its services as may be
approved by holders of at least a majority of the Outstanding Common Units. The
Liquidator (if other than the General Partner) shall agree not to resign at any
time without fifteen (15) days’ prior notice and may be removed at any time,
with or without cause, by notice of removal approved by holders of at least a
majority of the Outstanding Common Units. Upon dissolution, removal or
resignation of the Liquidator, a successor and substitute Liquidator (who shall
have and succeed to all rights, powers and duties of the original Liquidator)
shall within thirty (30) days thereafter be approved by holders of at least a
majority of the Outstanding Common Units. The right to approve a successor or
substitute Liquidator in the manner provided herein shall be deemed to refer
also to any such successor or substitute Liquidator approved in the manner
herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than


65

--------------------------------------------------------------------------------





the limitation on sale set forth in Section 7.3) necessary or appropriate to
carry out the duties and functions of the Liquidator hereunder for and during
the period of time required to complete the winding up and liquidation of the
Partnership as provided for herein.
Section 12.4     Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:
(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its Net Agreed Value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.
 
(b)    Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.
(c)    All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in the following order:
(i)    First, to the Series A Preferred Unitholders in amounts equal to the
amount of distributions that would be paid under Section 12.4 of the NEE
Partners Partnership Agreement with respect to the corresponding Series A
Preferred Units held pursuant to the NEE Partners Partnership Agreement if such
partnership were liquidated; and
(ii)    Second, to the holders of the Common Units, Pro Rata.
Section 12.5    Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.
Section 12.6    Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership


66

--------------------------------------------------------------------------------





to enable it to effectuate, the return of the Capital Contributions of the
Limited Partners or Unitholders, or any portion thereof, it being expressly
understood that any such return shall be made solely from assets of the
Partnership.
Section 12.7    Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.
Section 12.8    Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within ninety (90) days
after the date of such liquidation.
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1     Amendments to be Adopted Solely by the NEE Partners General
Partner.
(a)    Each Partner agrees that the NEE Partners General Partner, without the
approval of any Partner, may amend any provision of this Agreement and execute,
swear to, acknowledge, deliver, file and record whatever documents may be
required in connection therewith, to reflect:
(i)    a change in the name of the Partnership, the location of the principal
office of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;
(ii)    admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(iii)    a change that the NEE Partners General Partner determines to be
necessary or appropriate to qualify or continue the qualification of the
Partnership as a limited partnership or a partnership in which the Limited
Partners have limited liability under the laws of any state or to ensure that
the Group Members (other than the Partnership) will not be treated as
associations taxable as corporations or otherwise taxed as entities for federal
income tax purposes;
(iv)    a change that the NEE Partners General Partner determines (A) does not
adversely affect the Limited Partners considered as a whole or any particular
class of Partnership Interests as compared to other classes of Partnership
Interests in any material respect, (B) to be necessary or appropriate to satisfy
any requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or
(C) is required to effect the intent of the provisions of this Agreement or is
otherwise contemplated by this Agreement;
(v)    a change in the fiscal year or taxable year of the Partnership and any
other changes that the NEE Partners General Partner determines to be necessary
or appropriate as a result of


67

--------------------------------------------------------------------------------





a change in the fiscal year or taxable year of the Partnership including a
change in the definition of “Quarter” and the dates on which distributions are
to be made by the Partnership;
(vi)    an amendment that is necessary, in the Opinion of Counsel, to prevent
the Partnership, or the NEE Partners General Partner or the General Partner or
its directors, officers, trustees or agents from in any manner being subjected
to the provisions of the Investment Company Act of 1940, as amended, the
Investment Advisers Act of 1940, as amended, or “plan asset” regulations adopted
under the Employee Retirement Income Security Act of 1974, as amended,
regardless of whether such are substantially similar to plan asset regulations
currently applied or proposed by the United States Department of Labor;
(vii)    an amendment that the NEE Partners General Partner determines to be
necessary or appropriate in connection with the authorization or issuance of any
class or series of Partnership Interests pursuant to Section 5.4;
(viii)    any amendment expressly permitted in this Agreement to be made by the
NEE Partners General Partner acting alone;
(ix)    an amendment effected, necessitated or contemplated by a Merger
Agreement approved in accordance with Section 14.3;
(x)    an amendment that the NEE Partners General Partner determines to be
necessary or appropriate to reflect and account for the formation by the
Partnership of, or investment by the Partnership in, any corporation,
partnership, joint venture, limited liability company or other entity, in
connection with the conduct by the Partnership of activities permitted by the
terms of Section 2.4;
(xi)    a merger, conveyance or conversion pursuant to Section 14.3(c); or
(xii)    any other amendments substantially similar to the foregoing.
(b)    Each Partner agrees that the NEE Partners General Partner, without the
approval of any other Partner, may amend any provision of this Agreement and
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required in connection therewith, in connection with such changes to the
ownership structure of the Common Units held by the General Partner or its
Affiliates as determined by the NEE Partners General Partner to be required to
avoid adverse tax consequences resulting from changes to tax laws, so long as
such amendment is not materially adverse to the Partnership or any class of
Unitholders.
(c)    Each Partner agrees that the NEE Partners General Partner, without the
approval of any other Partner, may amend any provision of this Agreement in such
manner as the Board of Directors determines to be necessary or appropriate to
prevent the consolidation of the Partnership Group’s financial results with
those of NEE and its Subsidiaries (other than NEE Partners and its Subsidiaries)
under U.S. GAAP, so long as such amendment is not materially adverse to the
Partnership or any class of Unitholders.


68

--------------------------------------------------------------------------------





Section 13.2    Amendment Procedures. Amendments to this Agreement may be
proposed only by the NEE Partners General Partner. To the fullest extent
permitted by law, the NEE Partners General Partner shall have no duty or
obligation to propose or approve any amendment to this Agreement and may decline
to do so free of any duty or obligation whatsoever to the Partnership, any
Limited Partner or any other Person bound by this Agreement, and, in declining
to propose or approve an amendment to this Agreement, to the fullest extent
permitted by law shall not be required to act in good faith or pursuant to any
other standard imposed by this Agreement, any Group Member Agreement, any other
agreement contemplated hereby or under the Delaware Act or any other law, rule
or regulation or at equity, and the NEE Partners General Partner in determining
whether to propose or approve any amendment to this Agreement shall be permitted
to do so in its sole and absolute discretion. An amendment to this Agreement
shall be effective upon its approval by the NEE Partners General Partner and,
except as otherwise provided by Section 13.1 or Section 13.3, the holders of a
Unit Majority, unless a greater or different percentage of Outstanding Units is
required under this Agreement. Each proposed amendment that requires the
approval of the holders of a specified percentage of Outstanding Units shall be
set forth in a writing that contains the text of the proposed amendment. If such
an amendment is proposed, the General Partner shall seek the written approval of
the requisite percentage of Outstanding Units or call a meeting of the
Unitholders to consider and vote on such proposed amendment. The General Partner
shall notify all Record Holders upon final adoption of any amendments. The
General Partner shall be deemed to have notified all Record Holders as required
by this Section 13.2 if it has posted or made accessible such amendment through
the Partnership’s or the Commission’s website.
Section  13.3    Amendment Requirements.    
(a)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of (i) in the case of any provision of this Agreement
other than Section 11.2 or Section 13.4, reducing such percentage or (ii) in the
case of Section 11.2 or Section 13.4, increasing such percentages, unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units whose aggregate Outstanding Units constitute (x) in the
case of a reduction as described in subclause (a)(i) hereof, not less than the
voting requirement sought to be reduced, (y) in the case of an increase in the
percentage in Section 11.2, not less than 90% of the Outstanding Units, or
(z) in the case of an increase in the percentage in Section 13.4, not less than
a majority of the Outstanding Units.
(b)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c) or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.


69

--------------------------------------------------------------------------------





(c)    Except as provided in Section 14.3, and without limitation of the NEE
Partners General Partner’s authority to adopt amendments to this Agreement
without the approval of any Partners as contemplated in Section 13.1, any
amendment that would have a material adverse effect on the rights or preferences
of any class of Partnership Interests in relation to other classes of
Partnership Interests must be approved by the holders of not less than a
majority of the Outstanding Partnership Interests of the class affected.
(d)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(b), no amendments shall become effective without the approval of
the holders of at least 90% of the Outstanding Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable partnership law of the state under whose laws the Partnership is
organized.
(e)    Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
(f)    Notwithstanding any other provision of this Agreement, the Partnership
may not amend, supplement or waive any provisions of Article XV and Article XVI
in any respect except pursuant to the requirements set forth in Section 15.3 and
Section 16.3, respectively.
 
(g)    Notwithstanding any other provision of this Agreement, Section 5.11,
Section 6.1(a), Section 6.4, Section 12.4(c) and the Series A Definitions may
not be amended or modified in any way except pursuant to the requirements set
forth in Section 5.11(c).
Section 13.4    Special Meetings. All acts of Limited Partners to be taken
pursuant to this Agreement shall be taken in the manner provided in this
Article XIII. Special meetings of the Limited Partners may be called by the
General Partner. Within a reasonable amount of time after receipt of such a call
from Limited Partners, the General Partner shall send a notice of the meeting to
the Limited Partners either directly or indirectly. A meeting shall be held at a
time and place determined by the General Partner on a date not less than ten
(10) days nor more than sixty (60) days after the time notice of the meeting is
given as provided in Section 15.1. Limited Partners shall not be permitted to
vote on matters that would cause the Limited Partners to be deemed to be taking
part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability under
the Delaware Act or the law of any other state in which the Partnership is
qualified to do business. If any such vote were to take place, it shall be
deemed null and void to the extent necessary so as not to jeopardize the Limited
Partners’ limited liability under the Delaware Act or the law of any other state
in which the Partnership is qualified to do business.
Section 13.5    Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 17.1.


70

--------------------------------------------------------------------------------





Section 13.6    Record Date. For purposes of determining the Limited Partners
who are Record Holders of the class or classes of Limited Partner Interests
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11, the General Partner
shall set a Record Date, which shall not be less than 10 nor more than sixty
(60) days before (a) the date of the meeting or (b) in the event that approvals
are sought without a meeting, the date by which such Limited Partners are
requested in writing by the General Partner to give such approvals.
Section 13.7    Postponement and Adjournment. Prior to the date upon which any
meeting of Limited Partners is to be held, the General Partner may postpone such
meeting one or more times for any reason by giving notice to each Limited
Partner entitled to vote at the meeting so postponed of the place, date and hour
at which such meeting would be held. Such notice shall be given not fewer than
two (2) days before the date of such meeting and otherwise in accordance with
this Article XIII. When a meeting is postponed, a new Record Date need not be
fixed. Any meeting of Limited Partners may be adjourned by the General Partner
one or more times for any reason and no vote of the Limited Partners shall be
required for any adjournment. A meeting of Limited Partners may be adjourned by
the General Partner as to one or more proposals regardless of whether action has
been taken on other matters. When a meeting is adjourned to another time or
place, notice need not be given of the adjourned meeting and a new Record Date
need not be fixed, if the time and place thereof are announced at the meeting at
which the adjournment is taken, unless such adjournment shall be for more than
forty-five (45) days. At the adjourned meeting, the Partnership may transact any
business which might have been transacted at the original meeting. If the
adjournment is for more than forty-five (45) days or if a new Record Date is
fixed for the adjourned meeting, a notice of the adjourned meeting shall be
given in accordance with this Article XIII.
Section 13.8    Waiver of Notice; Approval of Meeting. The transactions of any
meeting of Limited Partners, however called and noticed, and whenever held,
shall be as valid as if it had occurred at a meeting duly held after call and
notice in accordance with Sections 13.4 and 13.5, if a quorum is present either
in person or by proxy. Attendance of a Limited Partner at a meeting shall
constitute a waiver of notice of the meeting, except when the Limited Partner
attends the meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully called or convened; and except that attendance at a meeting is not a
waiver of any right to disapprove of any matters submitted for consideration or
to object to the failure to submit for consideration any matters required to be
included in the notice of the meeting, but not so included, if such objection is
expressly made at the beginning of the meeting.
 
Section 13.9    Quorum and Voting. The presence, in person or by proxy, of
holders of a majority of the Outstanding Units of the class or classes for which
a meeting has been called (including Outstanding Units deemed owned by the
General Partner and its Affiliates) shall constitute a quorum at a meeting of
Limited Partners of such class or classes unless any such action by the Limited
Partners requires approval by holders of a greater percentage of such Units, in
which case the quorum shall be such greater percentage. At any meeting of the
Limited Partners duly called and held in accordance with this Agreement at which
a quorum is present,


71

--------------------------------------------------------------------------------





the act of Limited Partners holding Outstanding Units that in the aggregate
represent a majority of the Outstanding Units entitled to vote at such meeting
shall be deemed to constitute the act of all Limited Partners, unless a
different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such
different percentage shall be required. The Limited Partners present at a duly
called or held meeting at which a quorum is present may continue to transact
business until adjournment, notwithstanding the exit of enough Limited Partners
to leave less than a quorum, if any action taken (other than adjournment) is
approved by the required percentage of Outstanding Units specified in this
Agreement.
Section 13.10    Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the submission and
revocation of approvals in writing.
Section 13.11    Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting if an approval in writing setting forth the action so taken is
signed by Limited Partners owning not less than the minimum percentage of the
Outstanding Units (including Units deemed owned by the General Partner and its
Affiliates) that would be necessary to authorize or take such action at a
meeting at which all the Limited Partners were present and voted (unless such
provision conflicts with any rule, regulation, guideline or requirement of any
National Securities Exchange on which the Units are listed or admitted to
trading, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange shall govern). Prompt notice of the taking of
action without a meeting shall be given to the Limited Partners who have not
approved in writing. The General Partner may specify that any written ballot
submitted to Limited Partners for the purpose of taking any action without a
meeting shall be returned to the Partnership within the time period, which shall
be not less than twenty (20) days, specified by the General Partner. If a ballot
returned to the Partnership does not vote all of the Outstanding Units held by
such Limited Partners, the Partnership shall be deemed to have failed to receive
a ballot for the Outstanding Units that were not voted. If approval of the
taking of any permitted action by the Limited Partners is solicited by any
Person other than by or on behalf of the General Partner, the written approvals
shall have no force and effect unless and until (a) approvals sufficient to take
the action proposed are deposited with the Partnership in care of the General
Partner, (b) approvals sufficient to take the action proposed are dated as of a
date not more than ninety


72

--------------------------------------------------------------------------------





(90) days prior to the date sufficient approvals are first deposited with the
Partnership and (c) an Opinion of Counsel is delivered to the General Partner to
the effect that the exercise of such right and the action proposed to be taken
with respect to any particular matter (i) will not cause the Limited Partners to
be deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners’ limited
liability, and (ii) is otherwise permissible under the state statutes then
governing the rights, duties and liabilities of the Partnership and the
Partners.
 
Section  13.12    Right to Vote and Related Matters.    
(a)    Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.
(b)    With respect to Units that are held for a Person’s account by another
Person that is the Record Holder (such as a broker, dealer, bank, trust company
or clearing corporation, or an agent of any of the foregoing), such Record
Holder shall, in exercising the voting rights in respect of such Units on any
matter, and unless the arrangement between such Persons provides otherwise, vote
such Units in favor of, and in accordance with the direction of, the Person who
is the beneficial owner of such Units, and the Partnership shall be entitled to
assume such Record Holder is so acting without further inquiry. The provisions
of this Section 13.12(b) (as well as all other provisions of this Agreement) are
subject to the provisions of Section 4.3.
ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1    Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the United States of America, pursuant to a written plan of merger or
consolidation (“Merger Agreement”) or a written plan of conversion (“Plan of
Conversion”), as the case may be, in accordance with this Article XIV.
Section 14.2    Procedure for Merger, Consolidation or Conversion.    
(a)    Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the NEE Partners General Partner,
which consent may be granted or withheld in its sole discretion, and consent of
the General Partner; provided,


73

--------------------------------------------------------------------------------





however, that, to the fullest extent permitted by law, the General Partner and
the NEE Partners General Partner shall have no duty or obligation to consent to
any merger, consolidation or conversion of the Partnership and may decline to do
so free of any duty or obligation whatsoever to the Partnership or any Limited
Partner and, in declining to consent to a merger, consolidation or conversion,
shall not be required to act in good faith or pursuant to any other standard
imposed by this Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the General
Partner and the NEE Partners General Partner in determining whether to consent
to any merger, consolidation or conversion of the Partnership shall be permitted
to do so in their sole and absolute discretion.
(b)    If the NEE Partners General Partner and the General Partner shall
determine to consent to the merger or consolidation, the General Partner shall
approve the Merger Agreement, which shall set forth:
(i)    name and state of domicile of each of the business entities proposing to
merge or consolidate;
(ii)    the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);
(iii)    the terms and conditions of the proposed merger or consolidation;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights; and (B) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;
(v)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
(vi)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be


74

--------------------------------------------------------------------------------





fixed at a date or time certain at or prior to the time of the filing of such
certificate of merger and stated therein); and
(vii)    such other provisions with respect to the proposed merger or
consolidation that the NEE Partners General Partner and the General Partner
determine to be necessary or appropriate.
(c)    If the NEE Partners General Partner and the General Partner shall
determine to consent to the conversion, the General Partner shall approve the
Plan of Conversion, which shall set forth:
(i)    the name of the converting entity and the converted entity;
(ii)    a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii)    a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
(v)    in an attachment or exhibit, the certificate of limited partnership of
the Partnership;
(vi)    in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii)    the effective time of the conversion, which may be the date of the
filing of the articles of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided, that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such articles of conversion and
stated therein); and
(viii)    such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
Section 14.3    Approval by Limited Partners. Except as provided in
Section 14.3(d), the General Partner, upon approval by the NEE Partners General
Partner and the General Partner of the Merger Agreement or the Plan of
Conversion, as the case may be, shall direct that the Merger Agreement or the
Plan of Conversion, as applicable, be submitted to a vote of Limited Partners,
whether at a special meeting or by written consent, in either case in accordance
with the requirements of Article XIII. A copy or a summary of the Merger
Agreement or the Plan of Conversion, as the case may be, shall be included in or
enclosed with the notice of a special meeting or the written consent and,
subject to any applicable requirements of Regulation 14A pursuant to the
Exchange Act or successor provision, no other disclosure regarding the proposed
merger, consolidation or conversion shall be required.


75

--------------------------------------------------------------------------------





(a)    Except as provided in Section 14.3(d) and Section 14.3(e), the Merger
Agreement or Plan of Conversion, as the case may be, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or Plan of Conversion, as the case may be, effects
an amendment to any provision of this Agreement that, if contained in an
amendment to this Agreement adopted pursuant to Article XIII, would require for
its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Limited Partners, in which case such greater percentage
vote or consent shall be required for approval of the Merger Agreement or the
Plan of Conversion, as the case may be.
(b)    Except as provided in Section 14.3(d) and Section 14.3(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger or articles of conversion pursuant to
Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.
(c)    Notwithstanding anything else contained in this Article XIV or in this
Agreement, the NEE Partners General Partner and the General Partner are
permitted, without Limited Partner approval, to convert the Partnership or any
Group Member into a new limited liability entity, to merge the Partnership or
any Group Member into, or convey all of the Partnership’s assets to, another
limited liability entity that shall be newly formed and shall have no assets,
liabilities or operations at the time of such conversion, merger or conveyance
other than those it receives from the Partnership or other Group Member if
(i) the General Partner has received an Opinion of Counsel that the conversion,
merger or conveyance, as the case may be, would not result in the loss of
limited liability under the laws of the jurisdiction governing the other limited
liability entity (if that jurisdiction is not Delaware) of any Limited Partner
as compared to its limited liability under the Delaware Act or cause the
Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not previously treated as such), (ii) the sole purpose of such
conversion, merger, or conveyance is to effect a mere change in the legal form
of the Partnership into another limited liability entity and (iii) the General
Partner determines that the governing instruments of the new entity provide the
Limited Partners and the General Partner with substantially the same rights and
obligations as are herein contained.
(d)    Additionally, notwithstanding anything else contained in this Article XIV
or in this Agreement, the NEEE Partners General Partner and the General Partner
are permitted, without Limited Partner approval, to merge or consolidate the
Partnership with or into another limited liability entity if (i) the General
Partner has received an Opinion of Counsel that the merger or consolidation, as
the case may be, would not result in the loss of the limited liability of any
Limited Partner under the laws of the jurisdiction governing the other limited
liability entity (if that jurisdiction is not Delaware) as compared to its
limited liability under the Delaware Act or cause the Partnership to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not previously treated as such),
(ii) the merger or consolidation would not result in an amendment to this
Agreement, other than any amendments that could be adopted pursuant to
Section 13.1, (iii) the Partnership is the Surviving Business Entity in such
merger or consolidation, (iv) each Unit outstanding immediately prior to the
effective date of the merger or consolidation is to be an identical Unit of the
Partnership after the effective date of the merger or consolidation, and (v) the
number of


76

--------------------------------------------------------------------------------





Partnership Interests to be issued by the Partnership in such merger or
consolidation does not exceed twenty percent (20%) of the Partnership Interests
Outstanding immediately prior to the effective date of such merger or
consolidation.
(e)    Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger
or consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.
 
Section 14.4    Certificate of Merger or Certificate of Conversion. Upon the
required approval by the NEE Partners General Partner and the General Partner
and the Unitholders of a Merger Agreement or the Plan of Conversion, as the case
may be, a certificate of merger or certificate of conversion or other filing, as
applicable, shall be executed and filed with the Secretary of State of the State
of Delaware or the appropriate filing office of any other jurisdiction, as
applicable, in conformity with the requirements of the Delaware Act or other
applicable law.
Section 14.5    Effect of Merger, Consolidation or Conversion.    
(a)    At the effective time of the merger:
(i)    all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
(iv)    all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b)    At the effective time of the conversion:
(i)    the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
(ii)    all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;


77

--------------------------------------------------------------------------------





(iii)    all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
(iv)    all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;
(v)    a proceeding pending by or against the Partnership or by or against any
of Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and
(vi)    the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the plan of conversion shall be so converted, and Partners
shall be entitled only to the rights provided in the Plan of Conversion.
 
ARTICLE XV
CLASS B, SERIES 1 LIMITED PARTNER INTERESTS
Section 15.1    Coordination with Other Articles.
(a)    Except as otherwise set forth in this Article XV, the Class B, Series 1
Limited Partner Interests (the “Class B, Series 1 Units”) shall have the
designations, preferences, rights, powers and duties stated and expressed
elsewhere in this Agreement. In the event of any conflict or inconsistency with
respect to the Class B, Series 1 Units between provisions of this Article XV and
provisions of other Articles in this Agreement, this Article XV shall govern and
control.
(b)    Definitions.
“ Affiliate” in “Affiliate of NEE Equity” has the meaning given such term in the
Contribution Agreement.
“ Available Distribution Amount for the Class B, Series 1 Units” has the meaning
given such term in Section 15.2(d).
“ Class B, Series 1 Limited Partner” means a Limited Partner that has been
admitted to the Partnership as a Limited Partner with respect to Class B, Series
1 Units.
“Class B, Series 1 Units” has the meaning given such term in Section 15.1.
“ Class B, Series 1 Units Redemption Date” has the meaning given such term in
Section 15.2(h).


78

--------------------------------------------------------------------------------





“ Class B, Series 1 Units Redemption Notice” has the meaning given such term in
Section 15.2(h).
“ Class B, Series 1 Units Redemption Price” means the redemption price (which
may be payable in cash or by the transfer of other property, as may be agreed by
the Partnership and NEE Equity) for each Class B, Series 1 Unit that may be
agreed upon in writing by the Partnership and NEE Equity.
“ Contribution Agreement” means the Contribution Agreement, dated as of
April 28, 2015, by and among Solar Holdings SellCo, LLC, a Delaware limited
liability company, the Grantee and the Partnership, as amended from time to
time.
“ Grantee” means NextEra Energy Partners Solar Acquisitions, LLC, a Delaware
limited liability company.
“ McCoy Contributed Companies” means McCoy Holdings, McCoy Funding and McCoy
Project Company.
“ McCoy Disposition Proceeds” has the meaning given such term in
Section 15.2(f).
“ McCoy Funding” means McCoy Solar Funding, LLC, a Delaware limited liability
company.
“ McCoy Holdings” means McCoy Solar Holdings, LLC, a Delaware limited liability
company.
“ McCoy Holdings Distribution Date” has the meaning given such term in
Section 15.2(d).
“ McCoy Interest” means the amount of fifty and one one-hundredths percent
(50.01%) of the membership interest of McCoy Holdings.
 
“McCoy Project Company” means McCoy Solar, LLC, a Delaware limited liability
company.
“ NEP US Holdings” means NextEra Energy US Partners Holdings, LLC, a Delaware
limited liability company.
“ NEP US Holdings Financing Documents” means (a) the Revolving Credit Agreement
dated as of July 1, 2014, between (i) NextEra Canada Partners Holdings, ULC and
NextEra Energy US Partners Holdings, LLC, (ii) the Partnership, (iii) the
lending institutions party thereto, (iv) Bank of America, N.A. and (v) Bank of
America, N.A. (Canada Branch) and (b) the Loan Documents (as defined therein),
as the same may be hereafter amended, amended and restated or otherwise
modified.


79

--------------------------------------------------------------------------------





Section 15.2    Designations, Preferences, Rights, Powers and Duties.
(a)    Designations. The Class B, Series 1 Units shall track ownership of the
McCoy Interest. The Class B, Series 1 Limited Partners shall only have rights,
powers and duties with respect to the McCoy Interest or obligations of the
Partnership relating to the McCoy Interest and shall only have rights to profits
or losses associated with the McCoy Interest. The records maintained for the
Class B, Series 1 Units shall account for the McCoy Interest separately from the
other assets of the Partnership. The debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to the
Class B, Series 1 Units shall be enforceable only against the assets of the
Class B, Series 1 Units and not against the assets of the Partnership generally
or any other series thereof, or any general partner not associated with such
series. None of the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to the Partnership generally
or any other series thereof shall be enforceable against the assets of the
Class B Series 1 Units. Assets associated with the Class B, Series 1 Units may
be held directly or indirectly, including in the name of such series, in the
name of the Partnership, through a nominee or otherwise. Records maintained for
the Class B, Series 1 Units that reasonably identify the assets of the series,
including by specific listing, category, type, quantity, computational or
allocational formula or procedure (including a percentage or share of any asset
or assets) or by any other method where the identity of such assets is
objectively determinable, will be deemed to account for the assets associated
with such series separately from the other assets of the Partnership, or any
other series thereof.
(b)    Number of Units. The Class B, Series 1 Units shall be a series consisting
of one million (1,000,000) units authorized to be issued.
(c)    Capital Contributions. No Class B, Series 1 Limited Partner is required
to make any additional Capital Contribution to the Partnership. Notwithstanding
the foregoing, the Class B, Series 1 Limited Partners may make additional
Capital Contributions to the Partnership in their sole discretion, pro rata in
accordance with the percentage of the outstanding Class B, Series 1 Units held
by each such Class B, Series 1 Limited Partner. If additional Capital
Contributions are made by the Class B, Series 1 Limited Partners, then the
proceeds of such Capital Contributions shall be immediately contributed by the
Partnership as a capital contribution to NEP US Holdings and the Partnership
agrees (i) to cause NEP US Holdings to immediately contribute such proceeds as a
capital contribution to the Grantee, (ii) to cause the Grantee to immediately
contribute such proceeds as a capital contribution to McCoy Holdings, (iii) to
cause McCoy Holdings to immediately contribute such proceeds as a capital
contribution to McCoy Funding and (iv) to cause McCoy Funding to immediately
contribute such proceeds as a capital contribution to McCoy Project Company to
be applied by McCoy Project Company. Each Class B, Series 1 Limited Partner
shall receive a credit to their respective Capital Accounts in the amount of the
additional Capital Contributions that it makes.
(d)    Distributions on the Class B, Series 1 Units. Distributions on the
Class B, Series 1 Units (other than as provided in subparagraph (f) of this
Section 15.2) shall be made only out of the Available Distribution Amount for
the Class B, Series 1 Units (as defined below) as hereinafter provided. The
“Available Distribution Amount for the Class B, Series 1 Units” shall


80

--------------------------------------------------------------------------------





mean, as of any date, an amount equal to (i) the aggregate value of cash or
other property that has been distributed (including any distribution of cash or
property made in connection with a liquidation of McCoy Holdings) to the Grantee
at any time that any of the Class B, Series 1 Units are outstanding (the date of
any such distribution, a “McCoy Holdings Distribution Date”) minus (ii) the
aggregate amount of all distributions of cash or other property previously made
by the Partnership in respect of the Class B, Series 1 Units. The Partnership
agrees (i) to cause NEP US Holdings to cause the Grantee to promptly distribute
to NEP US Holdings any amount of cash or property distributed by McCoy Holdings
to the Grantee and (ii) cause NEP US Holdings to promptly distribute to the
Partnership the amount of cash or property distributed by the Grantee to NEP US
Holdings; provided, that NEP US Holdings shall not be obligated to make such
distribution to the Partnership unless and until it is permitted to do so under
the terms and provisions of any NEP US Holdings Financing Documents.
Distributions of all of the Available Distribution Amount for the Class B,
Series 1 Units shall be made by the General Partner to the Class B, Series 1
Limited Partners promptly following the date on which a distribution is received
by the Partnership in accordance with clause (ii) of the immediately preceding
sentence. Such distributions shall be made pro rata among all of the Class B,
Series 1 Units outstanding as of the date such distributions are made.
The distributions on the Class B, Series 1 Units pursuant to this Article XV
shall be separate from any distributions of Available Cash to the Partners set
forth elsewhere in this Agreement. Further, the Available Distribution Amount
for the Class B, Series 1 Units shall be calculated separately from the
calculations of Available Cash, Operating Surplus, Capital Surplus and Minimum
Quarterly Distribution pursuant to this Agreement.
(e)    Allocations for Capital Account and Tax Purposes. Notwithstanding any
provision in this Agreement, Net Income and Net Loss attributable to the McCoy
Interest (and all items of income, gain, loss, deduction and credit taken into
account in computing Net Income and Net Loss attributable to the McCoy
Interest), including Net Income and Net Loss attributable to the McCoy Interest
in connection with a liquidation of the Partnership and Net Income and Net Loss
attributable to the McCoy Interest for federal income tax purposes, shall be
allocated 100% to the Class B, Series 1 Limited Partners based on the relative
percentage ownership of the Class B, Series 1 Limited Partners in the Class B,
Series 1 Units.
(f)    Preferences on Liquidation. In the event of a liquidation of the
Partnership, the Class B, Series 1 Limited Partners shall be entitled to receive
as a preferential distribution any and all proceeds received by NEP US Holdings
on the sale or other disposition of the Grantee or by the Grantee on the sale or
other disposition of the McCoy Interest or any of the equity interests of, or
assets owned by, any and all of the McCoy Contributed Companies (the “McCoy
Disposition Proceeds”). To the full extent permitted by applicable law, no
reduction in the McCoy Disposition Proceeds shall be made in order to pay any
other liabilities, including contingent liabilities, of the Partnership, which
liabilities shall be paid, or provision for payment made, from the assets and
properties of the Partnership other than the McCoy Disposition Proceeds. The
liquidator for the Partnership shall cause NEP US Holdings, which shall in turn
cause the Grantee to sell or otherwise dispose of the McCoy Interest or the
Grantee’s interest in any of the McCoy Contributed Companies and their
respective assets and properties as directed by the Class B, Series 1 Limited
Partners holding a majority of the Class B, Series 1 Units then


81

--------------------------------------------------------------------------------





outstanding and to cause the distribution of any and all McCoy Disposition
Proceeds to occur in the same manner as the distribution of cash or property
resulting from distributions paid by the Grantee as provided in subparagraph
(d) of this Section 15.2.
(g)    Voting Rights. On all matters on which Class B, Series 1 Limited Partners
are entitled to vote pursuant to this Article XV or other Articles in this
Agreement, each Class B, Series 1 Limited Partner shall be entitled to one vote
for each Unit of the Class B, Series 1 Units held by such Class B, Series 1
Limited Partner.
(h)    Redemption.
(i)    Redemption Following a Redemption Notice. Upon receipt by the Partnership
of a written request from one or more Class B, Series 1 Limited Partners, which
written request shall designate the number of Class B, Series 1 Units to be
redeemed and shall be accompanied by a fully executed copy of a written
agreement of the Partnership and NEE Equity setting forth the Class B, Series 1
Units Redemption Price (a “Class B, Series 1 Units Redemption Notice”), on the
date that is five (5) Business Days following the Partnership’s receipt of the
Class B, Series 1 Units Redemption Notice or on such other later date designated
in the Class B, Series 1 Units Redemption Notice (the “Class B, Series 1 Units
Redemption Date”), the Partnership shall be required to redeem all of the
outstanding Class B, Series 1 Units requested to be redeemed by such Class B,
Series 1 Limited Partners at a price per Unit equal to the Class B, Series 1
Units Redemption Price. The Class B, Series 1 Units Redemption Price shall be
paid on the Class B, Series 1 Units Redemption Date in United States Dollars by
wire transfer of immediately available funds to the account designated by the
applicable Class B, Series 1 Limited Partner(s) to the Partnership in writing or
by the delivery of any other property to be delivered in connection with such
redemption, as the case may be, in each case to each Class B, Series 1 Limited
Partner whose Class B, Series 1 Units are being redeemed.
(ii)    Redemption Procedures.
(A)    In the case of a redemption pursuant to Section 15.2(h)(i) hereof, each
Class B, Series 1 Limited Partner whose Class B, Series 1 Units are being
redeemed shall deliver at the principal office of the Partnership an instrument
of transfer of the Class B, Series 1 Units to be redeemed, in form and substance
reasonable satisfactory to the Partnership. Upon receipt of such instrument of
transfer, the Partnership shall remit or transfer the Class B, Series 1 Units
Redemption Price to each Class B, Series 1 Limited Partner whose Class B, Series
1 Units are being redeemed.
(B)    Rights After the Redemption Date. From and after the close of business on
the Class B, Series 1 Units Redemption Date, unless there shall have been a
default in the payment of the Class B, Series 1 Units Redemption Price, all
rights of the Class B, Series 1 Limited Partner whose Class B, Series 1 Units
are being redeemed (except the right to receive the Class B, Series 1 Units
Redemption Price) shall cease with respect to such Units, and thereafter such
Units shall not be deemed to be outstanding for any purpose whatsoever.
(C)    Cancellation of Redeemed Units. Any Units of Class B, Series 1 Units that
shall at any time have been redeemed shall, after such redemption, be canceled
by the Partnership and shall not be available for reissuance.


82

--------------------------------------------------------------------------------





(i)    Protection Provisions. So long as any Unit of the Class B, Series 1 Units
is outstanding, the Partnership shall not, and shall not cause or permit any of
its Subsidiaries to, without the prior approval of the Class B, Series 1 Limited
Partners holding at least a majority of the Units of Class B, Series 1 Units
then outstanding, issue or sell (x) any additional Class B, Series 1 Units, or
any other interests in or rights to (including economic rights based on or with
respect to) the McCoy Contributed Companies or (y) any securities convertible
into or exercisable or exchangeable for any of the foregoing.
(j)    Transfers of the Class B, Series 1 Units. The Class B, Series 1 Units
shall be non-transferable, except that such Class B, Series 1 Units shall be
transferable to any Affiliate of NEE Equity, subject to the limitations, terms
and conditions on transfers of Units set forth elsewhere in this Agreement.
(k)    No Certificates. Ownership of the Class B, Series 1 Units shall be
recorded in the Register and ownership of such interests and any transfer
thereof shall be evidenced by a book entry notation in the Register. Class B,
Series 1 Units shall not be evidenced by physical certificates.
(l)    Status under the Uniform Commercial Code. The Class B, Series 1 Units
shall be deemed to be securities governed by Article 8 of the Uniform Commercial
Code as in effect from time to time in Delaware.
Section 15.3    Amendment, Supplement and Waiver.
(a)    The Partnership may not amend, supplement or waive any provisions of this
Article XV in any respect except by a written instrument executed by the General
Partner and the Class B, Series 1 Limited Partners holding one hundred percent
(100%) of the Class B, Series 1 Units then outstanding.
 
(b)    Notwithstanding the foregoing, the Partnership is entitled to amend the
Agreement pursuant to other Articles in this Agreement, including to authorize
one or more additional series of Units, provided that no such amendment shall
adversely affect the designations, preferences, rights, powers and duties of the
Class B, Series 1 Units or the Class B, Series 1 Limited Partners as granted
pursuant to this Article XV.
Section 15.4    No Third-Party Beneficiaries. Except as specified in
Section 17.6 of this Agreement, the terms and provisions of this Article XV are
intended solely for the benefit of the Partners and their respective successors
or permitted assigns, and it is not the intention of the General Partner to
confer third-party beneficiary rights upon any other Person by reason of this
Article XV.


83

--------------------------------------------------------------------------------





ARTICLE XVI
CLASS B, SERIES 2 LIMITED PARTNER INTERESTS
Section 16.1    Coordination with Other Articles.
(a)    Except as otherwise set forth in this Article XVI, the Class B, Series 2
Limited Partner Interests (the “Class B, Series 2 Units”) shall have the
designations, preferences, rights, powers and duties stated and expressed
elsewhere in this Agreement. In the event of any conflict or inconsistency with
respect to the Class B, Series 2 Units between provisions of this Article XVI
and provisions of other Articles in this Agreement, this Article XVI shall
govern and control.
(b)    Definitions.
“ Adelanto Contributed Companies” means Adelanto Solar Funding, Adelanto Solar
Holdings and the Adelanto Project Companies.
“ Adelanto Disposition Proceeds” has the meaning given such term in
Section 16.2(f).
“ Adelanto Interest” means the amount of fifty and one one-hundredths percent
(50.01%) of the membership interest of Adelanto Solar Funding.
“Adelanto Project Companies” means Adelanto Solar, LLC, a Delaware limited
liability company, and Adelanto Solar II, LLC, a Delaware limited liability
company, individually and collectively.
“Adelanto Solar Funding” means Adelanto Solar Funding, LLC, a Delaware limited
liability company.
“ Adelanto Solar Funding Distribution Date” has the meaning given such term in
Section 16.2(d).
“ Adelanto Solar Holdings” means Adelanto Solar Holdings, LLC, a Delaware
limited liability company.
“ Available Distribution Amount for the Class B, Series 2 Units” has the meaning
given such term in Section 16.2(d).
“ Affiliate” in “Affiliate of NEE Equity” has the meaning given such term in the
Contribution Agreement.
“ Class B, Series 2 Limited Partner” means a Limited Partner that has been
admitted to the Partnership as a Limited Partner with respect to Class B, Series
2 Units.
 
“Class B, Series 2 Units” has the meaning given such term in Section 16.1.


84

--------------------------------------------------------------------------------





“ Class B, Series 2 Units Redemption Date” has the meaning given such term in
Section 16.2(h).
“ Class B, Series 2 Units Redemption Notice” has the meaning given such term in
Section 16.2(h).
“ Class B, Series 2 Units Redemption Price” shall be the redemption price (which
may be payable in cash or by the transfer of other property, as may be agreed by
the Partnership and NEE Equity) for each Class B, Series 2 Unit that may be
agreed upon in writing by the Partnership and NEE Equity.
“ Contribution Agreement” means the Contribution Agreement, dated as of
April 28, 2015, by and among Solar Holdings SellCo, LLC, a Delaware limited
liability company, the Grantee and the Partnership, as amended from time to
time.
“ Grantee” means NextEra Energy Partners Solar Acquisitions, LLC, a Delaware
limited liability company.
“ NEP US Holdings” means NextEra Energy US Partners Holdings, LLC, a Delaware
limited liability company.
“ NEP US Holdings Financing Documents” means (a) the Revolving Credit Agreement
dated as of July 1, 2014, between (i) NextEra Canada Partners Holdings, ULC and
NextEra Energy US Partners Holdings, LLC, (ii) the Partnership, (iii) the
lending institutions party thereto, (iv) Bank of America, N.A. and (v) Bank of
America, N.A. (Canada Branch) and (b) the Loan Documents (as defined therein),
as the same may be hereafter amended, amended and restated or otherwise
modified.
Section 16.2    Designations, Preferences, Rights, Powers and Duties.
(a)    Designations. The Class B, Series 2 Units shall track ownership of the
Adelanto Interest. The Class B, Series 2 Limited Partners shall only have
rights, powers and duties with respect to the Adelanto Interest or obligations
of the Partnership relating to the Adelanto Interest and shall only have rights
to profits or losses associated with the Adelanto Interest. The records
maintained for the Class B, Series 2 Units shall account for the Adelanto
Interest separately from the other assets of the Partnership. The debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to the Class B, Series 2 Units shall be enforceable only
against the assets of the Class B, Series 2 Units and not against the assets of
the Partnership generally or any other series thereof, or any general partner
not associated with such series. None of the debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to the
Partnership generally or any other series thereof shall be enforceable against
the assets of the Class B Series 2 Units. Assets associated with the Class B,
Series 2 Units may be held directly or indirectly, including in the name of such
series, in the name of the Partnership, through a nominee or otherwise. Records
maintained for the Class B, Series 2 Units that reasonably identify the assets
of the series, including by specific listing, category, type, quantity,
computational or allocational formula or procedure (including a percentage or
share of any asset or assets) or by any other method where the identity of such


85

--------------------------------------------------------------------------------





assets is objectively determinable, will be deemed to account for the assets
associated with such series separately from the other assets of the Partnership,
or any other series thereof.
(b)    Number of Units. The Class B, Series 2 Units shall be a series consisting
of one million (1,000,000) units authorized to be issued.
(c)    Capital Contributions. No Class B, Series 2 Limited Partner is required
to make any additional Capital Contribution to the Partnership. Notwithstanding
the foregoing, the Class B, Series 2 Limited Partners may make additional
Capital Contributions to the Partnership in their sole discretion, pro rata in
accordance with the percentage of the outstanding Class B, Series 2 Units held
by each such Class B, Series 2 Limited Partner. If additional Capital
Contributions are made by the Class B, Series 2 Limited Partners, then the
proceeds of such Capital Contributions shall be immediately contributed by the
Partnership as a capital contribution to NEP US Holdings and the Partnership
agrees (i) to cause NEP US Holdings to immediately contribute such proceeds as a
capital contribution to the Grantee, (ii) to cause the Grantee to immediately
contribute such proceeds as a capital contribution to Adelanto Solar Funding,
(iii) to cause Adelanto Solar Funding to immediately contribute such proceeds as
a capital contribution to Adelanto Solar Holdings and (iv) to cause Adelanto
Solar Holdings to immediately contribute such proceeds as a capital contribution
to Adelanto Project Companies to be applied by Adelanto Project Companies. Each
Class B, Series 2 Limited Partner shall receive a credit to their respective
Capital Accounts in the amount of the additional Capital Contributions that it
makes.
(d)    Distributions on the Class B, Series 2 Units. Distributions on the
Class B, Series 2 Units (other than as provided in subparagraph (f) of this
Section 16.2) shall be made only out of the Available Distribution Amount for
the Class B, Series 2 Units (as defined below) as hereinafter provided. The
“Available Distribution Amount for the Class B, Series 2 Units” shall mean, as
of any date, an amount equal to (i) the aggregate value of cash or other
property that has been distributed (including any distribution of cash or
property made in connection with a liquidation of Adelanto Solar Funding) to the
Grantee at any time that any of the Class B, Series 2 Units are outstanding (the
date of any such distribution, an “Adelanto Solar Funding Distribution Date”)
minus (ii) the aggregate amount of all distributions of cash or other property
previously made by the Partnership in respect of the Class B, Series 2 Units.
The Partnership agrees (i) to cause NEP US Holdings to cause the Grantee to
promptly distribute to NEP US Holdings any amount of cash or property
distributed by Adelanto Solar Funding to the Grantee and (ii) cause NEP US
Holdings to promptly distribute to the Partnership the amount of cash or
property distributed by the Grantee to NEP US Holdings; provided, that NEP US
Holdings shall not be obligated to make such distribution to the Partnership
unless and until it is permitted to do so under the terms and provisions of any
NEP US Holdings Financing Documents. Distributions of all of the Available
Distribution Amount for the Class B, Series 2 Units shall be made by the General
Partner to the Class B, Series 2 Limited Partners promptly following the date on
which a distribution is received by the Partnership in accordance with clause
(ii) of the immediately preceding sentence. Such distributions shall be made pro
rata among all of the Class B, Series 2 Units outstanding as of the date such
distributions are made.
The distributions on the Class B, Series 2 Units pursuant to this Article XVI
shall be separate from any distributions of Available Cash to the Partners set
forth elsewhere in this


86

--------------------------------------------------------------------------------





Agreement. Further, the Available Distribution Amount for the Class B, Series 2
Units shall be calculated separately from the calculations of Available Cash,
Operating Surplus, Capital Surplus and Minimum Quarterly Distribution pursuant
to this Agreement.
(e)    Allocations for Capital Account and Tax Purposes. Notwithstanding any
provision in this Agreement, Net Income and Net Loss attributable to the
Adelanto Interest (and all items of income, gain, loss, deduction, and credit
taken into account in computing Net Income and Net Loss attributable to the
Adelanto Interest), including Net Income and Net Loss attributable to the
Adelanto Interest in connection with a liquidation of the Partnership and Net
Income and Net Loss attributable to the Adelanto Interest for federal income tax
purposes, shall be allocated 100% to the Class B, Series 2 Limited Partners
based on the relative percentage ownership of the Class B, Series 2 Limited
Partners in the Class B, Series 2 Units.
(f)    Preferences on Liquidation. In the event of a liquidation of the
Partnership, the Class B, Series 2 Limited Partners shall be entitled to receive
as a preferential distribution any and all proceeds received by NEP US Holdings
on the sale or other disposition of the Grantee or by the Grantee on the sale or
other disposition of the Adelanto Interest or any of the equity interests of, or
assets owned by, any and all of the Adelanto Contributed Companies (the
“Adelanto Disposition Proceeds”). To the full extent permitted by applicable
law, no reduction in the Adelanto Disposition Proceeds shall be made in order to
pay any other liabilities, including contingent liabilities, of the Partnership,
which liabilities shall be paid, or provision for payment made, from the assets
and properties of the Partnership other than the Adelanto Disposition Proceeds.
The liquidator for the Partnership shall cause NEP US Holdings, which shall in
turn cause the Grantee to sell or otherwise dispose of the Adelanto Interest or
the Grantee’s interest in any of the Adelanto Contributed Companies and their
respective assets and properties as directed by the Class B, Series 2 Limited
Partners holding a majority of the Class B, Series 2 Units then outstanding and
to cause the distribution of any and all Adelanto Disposition Proceeds to occur
in the same manner as the distribution of cash or property resulting from
distributions paid by the Grantee as provided in subparagraph (d) of this
Section 16.2.
(g)    Voting Rights. On all matters on which Class B, Series 2 Limited Partners
are entitled to vote pursuant to this Article XVI or other Articles in this
Agreement, each Class B, Series 2 Limited Partner shall be entitled to one vote
for each Unit of the Class B, Series 2 Units held by such Class B, Series 2
Limited Partner.
(h)    Redemption.
(i)    Redemption Following a Redemption Notice. Upon receipt by the Partnership
of a written request from one or more Class B, Series 2 Limited Partners, which
written request shall designate the number of Class B, Series 2 Units to be
redeemed and shall be accompanied by a fully executed copy of a written
agreement of the Partnership and NEE Equity setting forth the Class B, Series 2
Units Redemption Price (a “Class B, Series 2 Units Redemption Notice”), on the
date that is five (5) Business Days following the Partnership’s receipt of the
Class B, Series 2 Units Redemption Notice or on such other later date designated
in the Class B, Series 2 Units Redemption Notice (the “Class B, Series 2 Units
Redemption Date”), the Partnership shall be required to redeem all of the
outstanding Class B,


87

--------------------------------------------------------------------------------





Series 2 Units requested to be redeemed by such Class B, Series 2 Limited
Partners at a price per Unit equal to the Class B, Series 2 Units Redemption
Price. The Class B, Series 2 Units Redemption Price shall be paid on the
Class B, Series 2 Units Redemption Date in United States Dollars by wire
transfer of immediately available funds to the account designated by the
applicable Class B, Series 2 Limited Partner(s) to the Partnership in writing or
by the delivery of any other property to be delivered in connection with such
redemption, as the case may be, in each case to each Class B, Series 2 Limited
Partner whose Class B, Series 2 Units are being redeemed.
(ii)    Redemption Procedures.
(A)    In the case of a redemption pursuant to Section 16.2(h)(i) hereof, each
Class B, Series 2 Limited Partner whose Class B, Series 2 Units are being
redeemed shall deliver at the principal office of the Partnership an instrument
of transfer of the Class B, Series 2 Units to be redeemed, in form and substance
reasonable satisfactory to the Partnership. Upon receipt of such instrument of
transfer, the Partnership shall remit or transfer the Class B, Series 2 Units
Redemption Price to each Class B, Series 2 Limited Partner whose Class B, Series
2 Units are being redeemed.
(B)    Rights After the Redemption Date. From and after the close of business on
the Class B, Series 2 Units Redemption Date, unless there shall have been a
default in the payment of the Class B, Series 2 Units Redemption Price, all
rights of the Class B, Series 2 Limited Partner whose Class B, Series 2 Units
are being redeemed (except the right to receive the Class B, Series 2 Units
Redemption Price) shall cease with respect to such Units, and thereafter such
Units shall not be deemed to be outstanding for any purpose whatsoever.
(C)    Cancellation of Redeemed Units. Any Units of Class B, Series 2 Units that
shall at any time have been redeemed shall, after such redemption, be canceled
by the Partnership and shall not be available for reissuance.
(i)    Protection Provisions. So long as any Unit of the Class B, Series 2 Units
is outstanding, the Partnership shall not, and shall not cause or permit any of
its Subsidiaries to, without the prior approval of the Class B, Series 2 Limited
Partners holding at least a majority of the Units of Class B, Series 2 Units
then outstanding, issue or sell (x) any additional Class B, Series 2 Units, or
any other interests in or rights to (including economic rights based on or with
respect to) the Adelanto Contributed Companies or (y) any securities convertible
into or exercisable or exchangeable for any of the foregoing.
 
(j)    Transfers of the Class B, Series 2 Units. The Class B, Series 2 Units
shall be non-transferable, except that such Class B, Series 2 Units shall be
transferable to any Affiliate of NEE Equity, subject to the limitations, terms
and conditions on transfers of Units set forth elsewhere in this Agreement.
(k)    No Certificates. Ownership of the Class B, Series 2 Units shall be
recorded in the Register and ownership of such interests and any transfer
thereof shall be evidenced by a book entry notation in the Register. Class B,
Series 2 Units shall not be evidenced by physical certificates.


88

--------------------------------------------------------------------------------





(l)    Status under the Uniform Commercial Code. The Class B, Series 2 Units
shall be deemed to be securities governed by Article 8 of the Uniform Commercial
Code as in effect from time to time in Delaware.
Section 16.3    Amendment, Supplement and Waiver.
(a)    The Partnership may not amend, supplement or waive any provisions of this
Article XVI in any respect except by a written instrument executed by the
General Partner and the Class B, Series 2 Limited Partners holding one hundred
percent (100%) of the Class B, Series 2 Units then outstanding.
(b)    Notwithstanding the foregoing, the Partnership is entitled to amend the
Agreement pursuant to other Articles in this Agreement, including to authorize
one or more additional series of Units, provided that no such amendment shall
adversely affect the designations, preferences, rights, powers and duties of the
Class B, Series 2 Units or the Class B, Series 2 Limited Partners as granted
pursuant to this Article XVI.
Section 16.4    No Third-Party Beneficiaries. Except as specified in
Section 17.6 of this Agreement, the terms and provisions of this Article XVI are
intended solely for the benefit of the Partners and their respective successors
or permitted assigns, and it is not the intention of the General Partner to
confer third-party beneficiary rights upon any other Person by reason of this
Article XVI.
ARTICLE XVII
GENERAL PROVISIONS
Section 17.1    Addresses and Notices; Written Communications.    
(a)    Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Except as otherwise provided herein,
any notice, payment or report to be given or made to a Partner hereunder shall
be deemed conclusively to have been given or made, and the obligation to give
such notice or report or to make such payment shall be deemed conclusively to
have been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at his address as shown in the
Register, regardless of any claim of any Person who may have an interest in such
Partnership Interests by reason of any assignment or otherwise. An affidavit or
certificate of making of any notice, payment or report in accordance with the
provisions of this Section 17.1 executed by the General Partner, the Transfer
Agent or the mailing organization shall be prima facie evidence of the giving or
making of such notice, payment or report. If any notice, payment or report
addressed to a Record Holder at the address of such Record Holder appearing in
the Register is returned by the United States Postal Service marked to indicate
that the United States Postal Service is unable to deliver it, such notice,
payment or report and any subsequent notices, payments and reports shall be
deemed to have been duly given or made without further mailing (until such time
as such Record Holder or


89

--------------------------------------------------------------------------------





another Person notifies the Transfer Agent or the Partnership of a change in his
address) if they are available for the Partner at the principal office of the
Partnership for a period of one year from the date of the giving or making of
such notice, payment or report to the other Partners. Any notice to the
Partnership shall be deemed given if received by the General Partner at the
principal office of the Partnership designated pursuant to Section 2.3; provided
that when a different notice address is provided herein, such notice shall be
deemed given if received at such other address. The General Partner may rely and
shall be protected in relying on any notice or other document from a Partner or
other Person if believed by it to be genuine.
(b)    The terms “in writing,” “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
Section 17.2    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
Section 17.3    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 17.4    Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
Section 17.5    Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.
Section 17.6    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
Section 17.7    Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.


90

--------------------------------------------------------------------------------





Section 17.8    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.1(a) or
(b) without execution hereof.
Section 17.9    Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial
by Jury.    
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
(b)    Each of the Partners and each Person or Group holding any beneficial
interest in the Partnership (whether through a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing or
otherwise):
(i)    irrevocably agrees that any claims, suits, actions or proceedings
(A) arising out of or relating in any way to this Agreement (including any
claims, suits or actions to interpret, apply or enforce the provisions of this
Agreement or the duties, obligations or liabilities among Partners or of
Partners to the Partnership, or the rights or powers of, or restrictions on, the
Partners or the Partnership), (B) brought in a derivative manner on behalf of
the Partnership, (C) asserting a claim of breach of a duty (including a
fiduciary duty) owed by any director, officer, or other employee of the
Partnership or the General Partner, or owed by the General Partner, to the
Partnership or the Partners, (D) asserting a claim arising pursuant to any
provision of the Delaware Act or (E) asserting a claim governed by the internal
affairs doctrine shall be exclusively brought in the Court of Chancery of the
State of Delaware, in each case regardless of whether such claims, suits,
actions or proceedings sound in contract, tort, fraud or otherwise, are based on
common law, statutory, equitable, legal or other grounds, or are derivative or
direct claims;
(ii)    irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware in connection with any such claim, suit,
action or proceeding;
(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;
(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and
(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.


91

--------------------------------------------------------------------------------





Section 17.10    Invalidity of Provisions. If any provision or part of a
provision of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and/or parts thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions
and/or part shall be reformed so that it would be valid, legal and enforceable
to the maximum extent possible.
Section 17.11    Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.
Section 17.12    Facsimile and Email Signatures. The use of facsimile signatures
and signatures delivered by email in portable document (.pdf) or similar format
affixed in the name and on behalf of the Transfer Agent of the Partnership on
certificates representing Common Units is expressly permitted by this Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]








92

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 



 
GENERAL PARTNER:


NEXTERA ENERGY OPERATING PARTNERS GP, LLC
  
 
 
 
By:
MARK E. HICKSON
 
 
Mark E. Hickson
 
 
Vice President




 
LIMITED PARTNER:


NEXTERA ENERGY EQUITY PARTNERS LP
  
 
 
 
By:
NEXTERA ENERGY EQUITY
 
 
PARTNERS GP, LLC, general partner
 
 
 
 
By:
MARK E. HICKSON
 
 
Mark E. Hickson
 
 
Vice President



NEXTERA ENERGY PARTNERS LP
 
 
 
 
By:
NEXTERA ENERGY PARTNERS GP,
 
INC., general partner
 
 
By:
MARK E. HICKSON
 
Mark E. Hickson
 
Executive Vice President
 
Strategy and Corporate Development



 






--------------------------------------------------------------------------------






EXHIBIT A
to the Second Amended and Restated
Agreement of Limited Partnership of
NextEra Energy Operating Partners, LP
Certificate Evidencing Common Units
Representing Limited Partner Interests in
NextEra Energy Operating Partners, LP
 
No.                       
Common Units                      

In accordance with Section 4.1 of the Second Amended and Restated Agreement of
Limited Partnership of NextEra Energy Operating Partners, LP, as amended,
supplemented or restated from time to time (the “Partnership Agreement”),
NextEra Energy Operating Partners, LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that                      (the “Holder”) is the
registered owner of Common Units representing limited partner interests in the
Partnership (the “Common Units”) transferable on the books of the Partnership,
in person or by duly authorized attorney, upon surrender of this Certificate
properly endorsed. The rights, preferences and limitations of the Common Units
are set forth in, and this Certificate and the Common Units represented hereby
are issued and shall in all respects be subject to the terms and provisions of,
the Partnership Agreement. Copies of the Partnership Agreement are on file at,
and will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at 700 Universe
Boulevard, Juno Beach, Florida 33408. Capitalized terms used herein but not
defined shall have the meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NEXTERA ENERGY
OPERATING PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH
TRANSFER (AS DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE
EXISTENCE OR QUALIFICATION OF NEXTERA ENERGY OPERATING PARTNERS, LP UNDER THE
LAWS OF THE STATE OF DELAWARE, (C) CAUSE NEXTERA ENERGY OPERATING PARTNERS, LP
TO BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE
TAXED AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES, OR (D) RESULT IN A
TERMINATION OF THE PARTNERSHIP UNDER INTERNAL REVENUE CODE OF 1986, AS AMENDED,
SECTION 708 UNLESS, PRIOR TO SUCH TRANSFER, THE TRANSFERRING PARTNER AGREES TO
INDEMNIFY THE PARTNERSHIP AND THE OTHER PARTNERS FOR ANY ADVERSE TAX
CONSEQUENCES CAUSED AS A RESULT OF SUCH TERMINATION. THE GENERAL PARTNER OF
NEXTERA ENERGY OPERATING PARTNERS, LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT


Exhibit A- 1

--------------------------------------------------------------------------------





RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A
SIGNIFICANT RISK OF NEXTERA ENERGY OPERATING PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES. THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS
TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE
PARTNERSHIP.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.
This Certificate shall be governed by and construed in accordance with the laws
of the State of Delaware
 
 
 
 
Dated:
 
 
NextEra Energy Operating Partners, LP
 
 
 
 
By:
NextEra Energy Operating Partners GP, LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
By:
 

 


Exhibit A- 2

--------------------------------------------------------------------------------





[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
 
TEN COM—as tenants in common
 
UNIF GIFT TRANSFERS MIN ACT
 
 
 
 
 
TEN ENT—as tenants by the entireties
 
 
    Custodian
 
 
 
(Cust)
 
(Minor)
JT TEN—as joint tenants with right of survivorship under Uniform Gifts/Transfers
to CD Minors Act (State) and not as tenants in common

Additional abbreviations, though not in the above list, may also be used.
 


Exhibit A- 3

--------------------------------------------------------------------------------





ASSIGNMENT OF COMMON UNITS OF
NEXTERA ENERGY OPERATING PARTNERS, LP
 
FOR VALUE RECEIVED,
 
hereby assigns, conveys, sells and transfers unto
 
 
 
 
 
 
 
 
 
 
 
 
(Please print or typewrite name and address of assignee)
 
(Please insert Social Security or other identifying number of assignee)

                      Common Units representing limited partner interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint                          as its
attorney-in-fact with full power of substitution to transfer the same on the
books of NextEra Energy Operating Partners, LP.
 
Date:
 
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.
 
 
 
 
 
 
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
(Signature)
THE SIGNATURE(S)
MUST BE GUARANTEED BY AN
ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS,
SAVINGS AND LOAN ASSOCIATIONS AND
CREDIT UNIONS WITH
MEMBERSHIP IN AN
APPROVED
SIGNATURE
GUARANTEE
MEDALLION
PROGRAM),
PURSUANT TO S.E.C. RULE 17Ad-15
 
 

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.
 






Exhibit A- 4

--------------------------------------------------------------------------------






EXHIBIT B
to the Second Amended and Restated
Agreement of Limited Partnership, as Amended
of NextEra Energy Operating Partners, LP
Certificate Evidencing Series A Preferred Units
Representing Limited Partner Interests in
NextEra Energy Operating Partners, LP
 
No.                                           
 
Series A Preferred Units                                           

In accordance with Section 4.1 of the Second Amended and Restated Agreement of
Limited Partnership of NextEra Energy Operating Partners, LP, as amended,
supplemented or restated from time to time (the “Partnership Agreement”),
NextEra Energy Operating Partners, LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that                      (the “Holder”) is the
registered owner of Series A Preferred Units representing limited partner
interests in the Partnership (the “Series A Preferred Units”) transferable on
the books of the Partnership, in person or by duly authorized attorney, upon
surrender of this Certificate properly endorsed. The rights, preferences and
limitations of the Series A Preferred Units are set forth in, and this
Certificate and the Series A Preferred Units represented hereby are issued and
shall in all respects be subject to the terms and provisions of, the Partnership
Agreement. Copies of the Partnership Agreement are on file at, and will be
furnished without charge on delivery of written request to the Partnership at,
the principal office of the Partnership located at 700 Universe Boulevard, Juno
Beach, Florida 33408. Capitalized terms used herein but not defined shall have
the meanings given them in the Partnership Agreement.
THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF
A TRANSACTION EXEMPT FROM REGISTRATION, NEXTERA ENERGY OPERATING PARTNERS, LP
HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION
DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NEXTERA ENERGY
OPERATING PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH
TRANSFER (AS DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER,


Exhibit B- 1

--------------------------------------------------------------------------------





(B) TERMINATE THE EXISTENCE OR QUALIFICATION OF NEXTERA ENERGY OPERATING
PARTNERS, LP UNDER THE LAWS OF THE STATE OF DELAWARE, (C) CAUSE NEXTERA ENERGY
OPERATING PARTNERS, LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION
OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES, OR
(D) RESULT IN A TERMINATION OF THE PARTNERSHIP UNDER INTERNAL REVENUE CODE OF
1986, AS AMENDED, SECTION 708 UNLESS, PRIOR TO SUCH TRANSFER, THE TRANSFERRING
PARTNER AGREES TO INDEMNIFY THE PARTNERSHIP AND THE OTHER PARTNERS FOR ANY
ADVERSE TAX CONSEQUENCES CAUSED AS A RESULT OF SUCH TERMINATION. THE GENERAL
PARTNER OF NEXTERA ENERGY OPERATING PARTNERS, LP MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF
NEXTERA ENERGY OPERATING PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR
OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THIS
SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN
THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST
BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE
SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.
This Certificate shall be governed by and construed in accordance with the laws
of the State of Delaware.
 
 
 
 
Dated:
 
NEXTERA ENERGY OPERATING PARTNERS, LP
 
 
 
 
By:
NextEra Energy Operating Partners GP,
LLC
 
 
 
 
 
 
By:
 
 
 
 
 
By:
 

 


Exhibit B- 2

--------------------------------------------------------------------------------





[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
 
TEN COM—as tenants in common
 
UNIF GIFT TRANSFERS MIN ACT
 
 
 
 
 
TEN ENT—as tenants by the entireties
 
Custodian
 
 
 
 
 
 
 
(Cust)
(Minor)

JT TEN-as joint tenants with right of survivorship under Uniform Gifts/Transfers
to CD Minors Act (State) and not as tenants in common.
Additional abbreviations, though not in the above list, may also be used.
 


Exhibit B- 3

--------------------------------------------------------------------------------





ASSIGNMENT OF SERIES A PREFERRED UNITS OF
NEXTERA ENERGY OPERATING PARTNERS, LP
 
FOR VALUE RECEIVED,
 
hereby assigns, conveys, sells and transfers unto
 
 
 
 
 
 
 
 
 
 
 
 
(Please print or typewrite name and address of assignee)
 
(Please insert Social Security or other identifying number of assignee)

                      Series A Preferred Units representing limited partner
interests evidenced by this Certificate, subject to the Partnership Agreement,
and does hereby irrevocably constitute and appoint                          as
its attorney-in-fact with full power of substitution to transfer the same on the
books of NextEra Energy Operating Partners, LP.
 
 
 
 
Date:
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this
 
 
Certificate in every particular, without alteration, enlargement or change.
 
 
 
 
 
(Signature)
 
 
 
 
 
(Signature)

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15    .
No transfer of the Series A Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series A
Preferred Units to be transferred is surrendered for registration or transfer.
 






Exhibit B- 4

--------------------------------------------------------------------------------






EXHIBIT C
to the Second Amended and Restated
Agreement of Limited Partnership, as Amended
of NextEra Energy Operating Partners, LP
Restrictions on Transfer of Series A Preferred Units
THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF
A TRANSACTION EXEMPT FROM REGISTRATION, NEXTERA ENERGY OPERATING PARTNERS, LP
HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION
DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NEXTERA ENERGY
OPERATING PARTNERS, LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH
TRANSFER (AS DEFINED IN THE PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE
EXISTENCE OR QUALIFICATION OF NEXTERA ENERGY OPERATING PARTNERS, LP UNDER THE
LAWS OF THE STATE OF DELAWARE, (C) CAUSE NEXTERA ENERGY OPERATING PARTNERS, LP
TO BE TREATED AS AN ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE
TAXED AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES, OR (D) RESULT IN A
TERMINATION OF THE PARTNERSHIP UNDER INTERNAL REVENUE CODE OF 1986, AS AMENDED,
SECTION 708 UNLESS, PRIOR TO SUCH TRANSFER, THE TRANSFERRING PARTNER AGREES TO
INDEMNIFY THE PARTNERSHIP AND THE OTHER PARTNERS FOR ANY ADVERSE TAX
CONSEQUENCES CAUSED AS A RESULT OF SUCH TERMINATION. THE GENERAL PARTNER OF
NEXTERA ENERGY OPERATING PARTNERS, LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF NEXTERA ENERGY
OPERATING PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING
TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THIS SECURITY MAY BE
SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN THE PARTNERSHIP
AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE SECRETARY OF THE
GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE PARTNERSHIP.


Exhibit C- 1